


Exhibit 10.15


DATED
23rd December
2015















ST JAMES'S PLACE UK PLC




and




COTY SERVICES UK LIMITED










    
 
LEASE


relating to first floor, St George's House,
St George's Road, Wimbledon,
London, SW19 4UA


 














--------------------------------------------------------------------------------




CONTENTS


Clause    Subject Matter    Page


LAND REGISTRY PRESCRIBED CLAUSES1
1.DEFINITIONS    1
2.INTERPRETATION    8
3.GRANT AND TERM    10
4.RIGHTS GRANTED    11
5.RIGHTS RESERVED AND REGRANTED    12
6.THIRD PARTY RIGHTS OVER THE PREMISES    13
7.PAYMENT OF RENTS    14
8.RENT REVIEW    14
9.OTHER FINANCIAL MATTERS    17
10.INSURANCE    19
11.SERVICE CHARGE    22
12.STATE AND CONDITION OF THE PREMISES    31
13.USE OF THE PREMISES    33
14.DEALINGS    38
15.LEGAL REQUIREMENTS AND REGULATIONS    43
16.LANDLORD'S COVENANT FOR QUIET ENJOYMENT    45
17.LIMIT ON LANDLORD'S LIABILITY    45
18.FORFEITURE    45
19.MISCELLANEOUS    48
20.GUARANTEE    52
21.SUB-GUARANTEE    55













--------------------------------------------------------------------------------




LAND REGISTRY PRESCRIBED CLAUSES
LR1. Date of lease
        23rd December 2015
LR2. Title number(s)
LR2.1 Landlord's title number(s)
SGL329411 and SGL355089.


LR2.2 Other title numbers
None.


LR3 Parties to this lease
Landlord
St James's Place UK Plc (incorporated and registered in England and Wales under
company registration number 02628062), the registered office of which is at St
James's Place House, 1 Tetbury Road, Gloucester GL7 1FP.


Tenant
Coty Services UK Limited (incorporated and registered in England and Wales under
company registration number 00325646), the registered office of which is at
Eureka Park, Ashford, Kent TN25 4AQ.


Other parties
None.


LR4. Property
The Property as specified in this lease in the definition of the Premises at
clause 1.


In the case of a conflict between this clause and the remainder of this lease
then, for the purposes of registration, this clause shall prevail.


LR5. Prescribed statements etc.
None.


LR5.1 Statements prescribed under rules 179 (dispositions in favour of a
charity), 180 (dispositions by a charity) or 196 (leases under the Leasehold
Reform, Housing and Urban Development Act 1993) of the Land Registration Rules
2003.
None.


LR5.2 This lease is made under, or by reference to, provisions of:
None.


LR6. Term for which the Property is leased
The term as specified in this lease at clause 1.


LR7. Premium
None.


LR8. Prohibitions or restrictions on disposing of this lease
This lease contains a provision that prohibits or restricts dispositions.



--------------------------------------------------------------------------------




LR9. Rights of acquisition etc.

LR9.1 Tenant's contractual rights to renew this lease, to acquire the reversion
or another lease of the Property, or to acquire an interest in other land
None.


LR9.2 Tenant's covenant to (or offer to) surrender this lease
None.


LR9.3 Landlord's contractual rights to acquire this lease
None.


LR10. Restrictive covenants given in this lease by the Landlord in respect of
land other than the Property
None.


LR11. Easements

LR11.1 Easements granted by this lease for the benefit of the Property
The easements granted for the benefit of the Property as specified in this lease
at clause 4.


LR11.2 Easements granted or reserved by this lease over the Property for the
benefit of other property
The easements granted or reserved by this lease over the Property as specified
in this lease at clause 5.


LR12. Estate rentcharge burdening the Property
None.


LR13. Application for standard form of restriction
None.


LR14. Declaration of trust where there is more than one person comprising the
Tenant
None.







--------------------------------------------------------------------------------




IT IS AGREED AS FOLLOWS:


1.
DEFINITIONS



The following definitions apply in this Lease:


"Access Road"


means the roadway and the footways adjoining it shown for identification
coloured green on Plan A including the tarmac paving cladding or other surface
finish but not the structure on which this is laid (or such other roadway or
access serving any car park in the Development as may from time to time be
provided or designated by the Landlord for common use by the tenants or
occupiers of the Development or any part of it);


"Building"


means the office building and associated parking landscaping plant rooms and
facilities known as St. George's House, St. George's Road, Wimbledon, London
SW19 4UA (being that part of the West Block not comprised within the West Block
Car Park or the West Block Car Park Structure) and all Service Media on, over or
under such land and Service Media outside such land but exclusively serving it
(excluding in both cases, any Service Media which are not owned by the Landlord)
and associated parking, landscaping, plant rooms and facilities;


"Business Day"


means a day other than Saturday, Sunday or a day on which banks are authorised
to close in London for general banking business;


"Common Parts"


means the Parking Area all footpaths halls passageways landscaped areas
lavatories staircases lifts landings fire escapes and any other areas not
comprised in any Lettable Unit in the Building which are from time to time
during the Term provided by the Landlord for use in common by the tenants and
occupiers of the Building and all persons expressly or by implication authorised
by them;


"Development"


means the land together with the offices shops bank car parks service yard roads
and footpaths erected on it fronting Wimbledon Hill Road and St. George's Road
London SW19 and known as "St. George's" registered at the Land Registry under
title numbers SGL329411 and SGL355089 and shown for identification respectively
edged blue and red on Plan A;


"East Block"


means that part of the Development known as St. Georges East registered at the
Land Registry under title number SGL355089 shown for identification only edged
red on Plan A;

1

--------------------------------------------------------------------------------




"EPC"
means both an energy performance certificate and a recommendation report (as
each term is defined in The Energy Performance of Buildings (England and Wales)
Regulations 2012);
"Environmental Performance" means the efficiency of the:
(a)
consumption of energy;

(b)
consumption or use of water;

(c)
waste generation and management; and

(d)
consumption or other resources

involved in the development, use and/or operation of the Property and/or the
Building, measured by the extent to which the climatic or environmental impacts
of such development use and/or operation are minimised or ameliorated;
"Excluded Risks"
means any risk listed in paragraph (a) or referred to in paragraph (b) of the
definition of Insured Risks against which the Landlord does not insure (or in
respect of which there is a partial exclusion to the extent that the partial
exclusion applies) because insurance cover for that risk is either not
ordinarily available in the London insurance market, or is available there only
at a premium or subject to conditions which in the Landlord's discretion are
unacceptable;
"Footpath"
means the public footpath in the Development adjoining the railway and running
between Wimbledon Hill Road and Francis Grove shown for identification only
coloured yellow on Plan A and (except for the part shown coloured yellow and
hatched black) includes its paving or other surface finish but not the structure
on which this is laid (or such other footpath as may from time to time be
provided or designated by the Landlord for common use by tenants or occupiers of
Development or any part of it);
"Group"
means a group of companies within the meaning of section 42 of the Landlord and
Tenant Act 1954;
"Guarantor"
means any person who has entered into a guarantee or an authorised guarantee
agreement pursuant to this Lease;

2

--------------------------------------------------------------------------------




"Insurance Rent"
means a fair proportion of the cost to the Landlord (including any insurance
premium tax) of insuring:
(a)
the Building against the Insured Risks for its full reinstatement cost,
including the costs of demolition and site clearance, temporary works,
compliance with local authority requirements in connection with any works of
repair or reinstatement, architects', surveyors' and other professional fees and
other incidental expenses, and in each case with due allowance for inflation and
VAT;

(b)
against loss of the Rent (having regard to the provisions for the review of the
Rent) for a period of three years; and

(c)
against public liability of the Landlord in connection with any matter relating
to the Building, its occupation or use;

"Insured Risks"
means:
(a)
fire, explosion, lightning, earthquake, flood, storm, bursting or overflowing of
water tanks, pipes or other water or heating apparatus, impact, aircraft (other
than hostile aircraft) and things dropped from such aircraft, riot, civil
commotion and malicious damage; and

(b)
such other risks as the Landlord may from time to time insure against (whether
at its own discretion or at the request of the Tenant),

except to the extent that any such risk is for the time being an Excluded Risk;
"Interest Rate"
means the rate of four per cent above the base lending rate from time to time of
Barclays Bank PLC, or if that rate is no longer published then four per cent
above the rate of interest which the Landlord reasonably considers to be most
closely comparable to minimum lending rates generally applicable in the United
Kingdom from time to time;
"Landlord"
means the first party to this deed and its successors in title and persons
entitled to the reversion immediately expectant on the termination of this
Lease;
"Landlord's Energy Management Costs"
means the costs of the Landlord of:
(a)
acquiring allowances of any nature and paying all present and future taxes,
duties, or assessments of any nature relating to the supply or consumption of
energy, or relating to emissions consequential upon that supply or consumption
(and whether those emissions are direct or indirect);


3

--------------------------------------------------------------------------------




(b)
monitoring the supply and consumption of energy and such emissions; and

(c)
gathering and processing information relating to the supply and consumption of
energy and to such emissions,

and in this definition "Landlord" means the group of undertakings of which the
Landlord is a member for the purposes of such allowances or taxes;
"Landlord's Surveyor"
means a chartered surveyor appointed by the Landlord, who may be an individual,
or a firm or company of chartered surveyors, or an employee of the Landlord or a
company which is in the same Group as the Landlord;
"this Lease"
means this deed as varied or supplemented by any document which is supplemental
to this deed;
"Lettable Unit"
means any part of the Building (other than the Premises) which is let or is
intended for letting on the basis of a lease similar in nature to this Lease;
"Parking Area"
means the car parking area forming part of the Building at ground floor level;
"Parking Spaces"
means ten (10) car parking spaces in the Parking Area allocated from time to
time by the Landlord for the use of the Tenant;
"Permitted Hours"
means the hours beginning at 8 a.m. and ending at 7 p.m. on each day from Monday
to Friday inclusive but excluding bank public or other national holidays or such
other hours which the Landlord shall from time to time notify to the Tenant as
being the period during which services are provided to the Building;
"Permitted Part"
means any self-contained part of the Premises that in the reasonable opinion of
the Landlord is reasonably capable of separate beneficial occupation and use and
being limited to no more than two occupiers of the Premises;
"Permitted Use"
means use as high class offices within Use Class B1 of the Town and Country
Planning (Use Classes) Order 1987 (as at the date of this deed);
"Plan A and Plan B"

4

--------------------------------------------------------------------------------




means the plans attached to this Lease and marked Plan A and Plan B;
"Premises"
means the first floor, St. George's House, St. George's Road, Wimbledon, London
SW19 4UA, as shown edged red on Plan B bounded by and including:
(a)    
(i)
the internal plaster tile and other surface finishes and internal plaster work
of:

(A)
the external or structural walls in or bounding the premises; and

(B)
all load bearing columns;

(ii)
the windows window frames doors and doorframes (except those in external walls
which are exposed to the elements);

(iii)
the internal non structural walls and partitions other than those bounding the
premises;

(iv)
the ceilings (including suspended ceilings) plastered coverings or other surface
finishes of the premises up to the underside of the floor slabs to which
ceilings are fixed;

(v)
the carpets or other floor finishes and parts of the floors including any raised
floor system and screed down to the upper surface of the floor slabs on which
the floors are laid;

(vi)
all Service Media in the Building (whether or not within the boundaries of the
premises) which serve the premises exclusively;

(vii)
all gas electrical and water and sanitary apparatus exclusively serving the
premises and all other fixtures and fittings in the premises (other than
tenant's fixtures and fittings) not excluded by paragraph (a); and

(viii)
all parts of the air handling system and heating system within the boundaries of
the premises and exclusively serving the premises.




5

--------------------------------------------------------------------------------




[PLAN A - MAP]

a

--------------------------------------------------------------------------------




[LOCATION MAP]


[FLOOR PLAN MAP]

b

--------------------------------------------------------------------------------




(b)    The premises do not include:
(i)
any part of the Building (other than any matters expressly included by paragraph
(a)) lying above the underside of the floor slabs to which the ceilings are
fixed or below the upper surfaces of the floor slabs to which the floors are
fixed;

(ii)any of the:
(A)
floor slabs structural walls load bearing columns and other load bearing parts
of the Building; and

(B)
external cladding walls or columns or other external parts in the Building
except those surface finishes and coverings expressly included by paragraph (a);

(iii)
any Service Media in the Building which do not exclusively serve the Premises.

(c)
The glass in windows and doors included in the Premises forms part of the
Premises but the glass in doors and windows excluded from the Premises does not
form part of the Premises;

"Refuse Compactor Bay"
means that part of the Development shown for identification only hatched brown
and coloured blue on Plan A extending vertically to the underside of the first
floor of the East Block so that the upper limit includes its surface finish but
does not extend to anything above it and includes the surface finishes of all
walls bounding it (but not its structure) the paving or other surface finish of
its floor (but not the structure on which this is laid) all doors and shutters
and all Service Media exclusively serving it(or such other facility as may from
time to time be provided or designated by the Landlord);
"Rent"
means six hundred and twenty four thousand nine hundred and ten pounds
(£624,910.50) (exclusive) per annum as reviewed under this Lease or any interim
rent payable under the Landlord and Tenant Act 1954;
"Rent Commencement Date"
means 23rd September 2016;
"Retained Parts"
means any part of the Building or the Development other than the Premises and
the Lettable Units;

6

--------------------------------------------------------------------------------




"Review Date"
means 23rd December 2020;
"Service Charge"


means the Service Charge calculated and payable in accordance with clause 11;
"Service Charge Balance"


means the shortfall, if any, between the Service Charge Estimate and the Service
Charge;
"Service Charge Estimate"


means a reasonable sum which the Landlord, or the Landlord's Surveyor or its
accountant, reasonably estimates will be the total cost of the Services (as
defined in clause 11.1) in any Service Charge Year;
"Service Charge Year"


means the year from and including 01 October in each year or such other date
which the Landlord chooses from time to time;
"Service Media"


means conduits and equipment used for the generation, passage, reception and/or
storage of Utilities and all fire alarms, sprinklers, smoke detectors, dry
risers, security cameras and closed circuit television apparatus;
"Service Road"


means the roadway and the footways adjoining it shown for identification only
hatched green on Plan A (or such other roadway or access serving the Service
Yard and/or any parking area in the Development as may from time to time be
provided or designated by the Landlord for common use by the tenants or
occupiers of the Development or any part of it);
"Service Yard"


means the service yard in the Development shown for identification only edged
green on Plan A (but in respect of the loading platform which is shown for
identification only hatched black includes only the paviors cladding or other
surface finish of the platform and of the vertical faces of the side and not the
structure on which this is laid nor any grilles or ventilators;
"Tenant"
means the second party to this deed and, except where otherwise expressly
stated, its successors in title;

7

--------------------------------------------------------------------------------






"Term"


means the term of years granted by this deed and the period of any statutory
continuation of the tenancy granted by this deed;
"Utilities"


means electricity, gas, water, foul water and surface drainage, heating,
ventilation and air conditioning, smoke and fumes, signals, telecommunications,
satellite and data communications and all other utilities;
"VAT"


means value added tax and/or any similar tax from time to time replacing it or
performing a similar fiscal function;


"West Block"


means that part of the Development known as St. George's West registered at the
Land Registry under title number SGL329411 shown for identification only edged
blue on Plan A;


"West Block Car Park"


means the public car parking area in the West Block comprised in a lease dated 5
September 1984 made between (1) Commercial Union Properties (UK) Limited and
(2) London Borough of Merton (as varied) registered under title
number SGL419027;
"West Block Car Park Structure"


means that part of the West Block which is below ground level and includes:
(a)
any ventilators ducts barriers or grilles giving access to or serving it (except
where these are included in any demise); and



(b)
the structure of the ground floor slab,



but excludes:
(c)
such parts of the ground floor stab as lie above the structure including the
screed and surface finish paving or cladding of the ground floor slab; and



(d)
any plant containers.



2.
INTERPRETATION

2.1
In this Lease:


8

--------------------------------------------------------------------------------




2.1.1
the contents page, headings and sub-headings are for ease of reference only and
do not affect its meaning;

2.1.2
any words following the terms "include" and "including" or any similar
expression shall be interpreted as illustrative and shall not limit the sense of
the words preceding those terms;

2.1.3
general words do not have a restrictive meaning because they are preceded or
followed by specific words indicating a particular type, class or category;

2.1.4
obligations owed by or to more than one person are owed by or to them jointly
and severally;

2.1.5
words in the singular include the plural and vice versa; and

2.1.6
references to one gender include all genders.

2.2
In this Lease, unless otherwise specified:

2.2.1
a reference to legislation is a reference to all legislation having effect in
the United Kingdom from time to time, including:

(a)
directives, decisions and regulations of the Council or Commission of the
European Union;

(b)
Acts of Parliament;

(c)
orders, regulations, consents, licences, notices and bye-laws made or granted:

(i)
under any Act of Parliament; or

(ii)
under any directive, decision or regulation of the Council or Commission of the
European Union; or

(iii)
by a local authority or by a court of competent jurisdiction; and

(d)
any mandatory codes of practice issued by a statutory body;

2.2.2
a reference to particular legislation is a reference to that legislation as
amended, modified, consolidated, re-enacted or replaced from time to time and to
all subordinate legislation made under it from time to time;

2.2.3
a reference to a person includes an individual, firm, partnership, company,
association, organisation or trust (in each case whether or not having a
separate legal personality);

2.2.4
a reference to a company includes any company, corporation or any other body
corporate (wherever incorporated); and

2.2.5
references to the Premises and the Building include any part of the Premises or
the Building.


9

--------------------------------------------------------------------------------




2.3
In this Lease:

2.3.1
an obligation of the Tenant not to do something includes an obligation not to
cause or allow that thing to be done;

2.3.2
a reference to any act or to any act or omission of the Tenant includes any act
or any act or omission of any other person at the Premises or the Building with
the Tenant's express or implied authority;

2.3.3
the rights and remedies of the Landlord under any clause are without prejudice
to any other right or remedy of the Landlord;

2.3.4
the obligations of or restrictions on the Tenant or a Guarantor under any
clause, supplemental document or other instrument entered into in connection
with this Lease, are without prejudice to the obligations of or restrictions on
the Tenant or Guarantor, or to the rights of the Landlord under any other
clause, supplemental document or other instrument entered into in connection
with this Lease;

2.3.5
a reference to the consent or approval of the Landlord means the prior consent
in writing (which, if required by the Landlord, is to be contained in a deed) of
the Landlord, and, where required, of any superior landlord or mortgagee of the
Landlord;

2.3.6
references to any adjoining property of the Landlord include any property
adjoining or near the Premises or the Building owned, leased or occupied by the
Landlord (or any company in the same Group as the Landlord) from time to time;

2.3.7
references to the end of the Term are to the end of the Term whether before or
at or after the end of the term of years granted by this deed;

2.3.8
references to a fair proportion of any sum are to the whole or a proportion of
that sum which is fair and reasonable in the circumstances as determined by the
Landlord's Surveyor whose decision will be final and binding (except in the case
of manifest error) and where there are different elements to that sum a
different proportion for each element may be determined on this basis;

2.3.9
references to a certified copy are to a copy certified by solicitors to be a
true copy of the original; and

2.3.10
a requirement that a notice or other communication to be given or made under or
in connection with this Lease must be signed by the person giving or making it
will be deemed to be satisfied if the notice or other communication is signed on
behalf of the person giving it.

2.4
In this deed:

2.4.1
in clause 14 the word "security" includes a guarantee or rent deposit; and

2.4.2
a reference to a clause is to a clause to this deed.

3.
GRANT AND TERM


10

--------------------------------------------------------------------------------




The Landlord leases the Premises to the Tenant for a term of 10 years from and
including the date of this Lease, the Tenant paying the following sums, which
are reserved as rent: the Rent, the Insurance Rent the Service Charge Estimate,
the Service Charge Balance and any VAT payable on those sums and any interest
due under this Lease.
4.
RIGHTS GRANTED

4.1
The Landlord grants the following rights to the Tenant:

4.1.1
the use of the Parking Spaces allocated from time to time by the Landlord
subject to compliance with clause 13.11;

4.1.2
the right of free passage and running of water soil gas electricity
telecommunications and other services from and to the Premises by and through
the Service Media now or during the Term constructed for such purpose in or
under or upon the remainder of the Development such right to be so far as
necessary for the enjoyment of the Premises and in common with the Landlord and
all others so authorised by the Landlord and all others entitled thereto;

4.1.3
the right in common with the Landlord and all others so authorised by the
Landlord and with other tenants of Lettable Units in the Building to use such of
the Common Parts as are necessary to obtain access to and egress from the
Premises during the Permitted Hours;

4.1.4
the right to use the Service Yard during the Permitted Hours or as the Landlord
shall direct for effecting deliveries to the Premises subject to the observance
by the Tenant of all regulations made by the Landlord governing its use and the
provisions of clause 13.6;

4.1.5
the right with or without cars but not further or otherwise of access to the
Parking Area over the Access Road and of egress from the Parking Area over the
Access Road through the public car parking area at upper and lower basement
level (along such route as may from time to time be authorised by the owner
tenant or occupier of such public car parking area being a route which provides
proper convenient and adequate egress) and along the Service Road;

4.1.6
the right with surveyors agents workmen and others at reasonable times of the
day upon reasonable notice (except in case of emergency) to enter into the
remainder of the Building so far as is necessary for the purpose of inspection
repair maintenance and replacement of any Service Media and any plant and
equipment serving the Premises and for which the Tenant is responsible under the
terms of this Lease subject to the Tenant causing as little damage and
disturbance as practicable and promptly making good in a proper and workmanlike
manner at its own expense and to the Landlord's satisfaction any damage caused
in the exercise of this right;

4.1.7
the right to display the Tenant's name on any internal tenant name board that
shall from time to time be situated on the ground floor of the Retained Parts;

4.1.8
the right of support as enjoyed at the date of this Lease for the Premises over
and against the Building


11

--------------------------------------------------------------------------------




4.1.9
the exclusive right together with the Landlord and the Landlord's
representatives to use the lift lobby shown on hatched yellow on Plan B together
with the right for the Tenant to restrict lift access to the first floor of the
Building to the Tenant's staff and visitors and the Landlord and the Landlord's
representatives.

4.2
The rights granted by clause 4.1:

4.2.1
are granted only to the extent that the Landlord has power to grant them;

4.2.2
unless otherwise specified, are not granted to the Tenant exclusively, but are
to be used in common with the Landlord, any superior landlord, any other tenants
and lawful occupiers of the Building, and other persons authorised by them;

4.2.3
may be interrupted or varied for the purposes of any works of maintenance,
repair, alteration or the replacement of any land, building, lifts or lift
equipment, or Service Media in connection with which the rights are exercised;
and

4.2.4
are to be exercised by the Tenant, and any authorised undertenant, in accordance
with any regulations which the Landlord may make for the proper management of
the Building.

4.3
The Tenant will not be or become entitled to any right, easement or privilege
that is not expressly granted by clause 4.1, and section 62 of the Law of
Property Act 1925 does not apply to this Lease.

5.
RIGHTS RESERVED AND REGRANTED

5.1
The following rights are reserved from this Lease and regranted to the Landlord
by the Tenant:

5.1.1
the free passage of water soil gas electricity telecommunications and other
services from the remainder of the Development and any adjoining or neighbouring
premises through the Service Media constructed for such purpose now or at any
time running through or under the Premises;

5.1.2
the right at all reasonable times on giving to the Tenant not less than 48 hours
prior written notice (except in emergency) to enter the Premises for the
purposes set out in clause 5.1.2(a) subject to the conditions set out in
clause 5.1.2(b);

(a)
the right of entry is for any of the following purposes:

(i)
inspecting cleansing repairing or altering the remainder of the Development or
any adjoining or neighbouring premises;

(ii)
inspecting laying connecting cleansing repairing altering or improving any
Service Media in the Premises or the remainder of the Development and any
adjoining or neighbouring premises;

(iii)
constructing any building or structure on any other part of the Development
and/or any adjoining or neighbouring premises;


12

--------------------------------------------------------------------------------




(iv)
performing the obligations and exercising the rights of the Landlord in this
Lease or the lease of any other part of the Development and in connection with
the provision of the Services;

(b)
the Landlord or other persons entering is to exercise such rights in a
reasonable manner and to make good all damage caused to the Premises;

5.1.3
the right at any time to build on rebuild or alter any parts of the remainder of
Development or any adjoining or neighbouring premises according to such plans
(whether as to height extent or otherwise) and in such manner as the Landlord
decides even though this may interfere with the access of light or air to the
Premises;

5.1.4
the right to use the remainder of the Development or any adjoining or
neighbouring premises for any purpose whatsoever and without imposing upon the
Development any adjoining or neighbouring premises any restrictions or
conditions similar to those imposed upon the Tenant;

5.1.5
the right to erect scaffolding for the purpose of repairing maintaining
cleansing or altering the Building or any adjoining or neighbouring premises
whether or not part of the Development even though this may temporarily
interfere with the access to or the use and enjoyment of the Premises;

5.1.6
all rights of light air support protection and shelter and all other easements
and rights now or after the date of this Lease belonging to or enjoyed by any
parts of the Development or any adjoining or neighbouring premises;

5.1.7
the right to vary or change the use of temporarily suspend or control access to
the whole or any part of the Service Yard the Service Road the Access Road the
Footpath the Refuse Compactor Bay or any other services or amenities provided in
common to the tenants or occupiers of the Development or any part of it without
payment of compensation for disturbance.

5.2
The rights reserved and regranted by this Lease are reserved and regranted to
the Landlord and any superior landlord or mortgagee and their tenants, and may
be exercised by anyone authorised by the Landlord or a superior landlord.

5.3
The person exercising any right of entry reserved and regranted by this Lease
shall make good any damage caused to the Premises (subject to clause 5.4) but
shall not be under any obligation to make any other compensation to the Tenant
or other occupier of the Premises.

5.4
The Tenant shall allow any person who has a right to enter the Premises to enter
the Premises at all reasonable times, during and outside usual business hours,
provided that reasonable notice has been given, which need not be written
notice. In cases of emergency no notice need be given and the Landlord, or
another person on behalf of the Landlord may break into the Premises if entry
cannot be effected in any other way. The Landlord shall make good any damage
caused to the Premises in breaking into the Premises in these circumstances.

6.
THIRD PARTY RIGHTS OVER THE PREMISES


13

--------------------------------------------------------------------------------




6.1
There are excepted from this Lease and this Lease is granted subject to:

6.1.1
all existing rights which belong to other property, or are enjoyed by other
property over the Premises or any land or Service Media over which the Tenant
may exercise rights by virtue of this Lease; and

6.1.2
the matters contained or referred to in the property and charges registers of
the title numbers referred to in the registers of title number SGL329411 (as at
1 December 2015 (16:20:50)) and title number SGL355089 (as at 1 December 2015
16:21:47)) to the extent that such matters relate to the Premises.

6.2
The Tenant shall comply with the matters contained or referred to in the
registers referred to in clause 6.1 so far as they relate to the Premises or any
rights the Tenant may exercise by virtue of this Lease.

6.3
The Tenant shall:

6.3.1
not permit any third party to acquire any right over the Premises or to encroach
upon the Premises and shall give the Landlord immediate written notice of any
attempt to do this;

6.3.2
take any steps which the Landlord may reasonably require to prevent the
acquisition of any right over or encroachment on the Premises;

6.3.3
preserve for the benefit of the Premises and the Landlord's interest in them all
existing rights which belong to the Premises and are enjoyed over adjoining or
neighbouring property; and

6.3.4
not block or obstruct any window or ventilator at the Premises.

7.
PAYMENT OF RENTS

7.1
The Tenant shall pay to the Landlord the Rent, the Service Charge Estimate and
any VAT payable on those sums without deduction or set-off (whether legal or
equitable) in four equal instalments in advance on the usual quarter days, and
shall pay the Insurance Rent on demand, the Service Charge Balance and any VAT
on it on demand (whether such demand is made and received before or after the
end of the Term) and interest in accordance with clause 9.7, provided that the
Landlord shall not be entitled to distrain for non-payment of the Rent, Service
Charge Estimate, the Insurance Rent, the Service Charge Balance and any other
payments treated as rent under this Lease until at least 14 days has elapsed
from the date such payment became due.

7.2
The Tenant shall pay the first instalment of the Rent and any VAT due on it to
the Landlord on the Rent Commencement Date, and the first instalment is to be a
proportionate amount for the period from and including the Rent Commencement
Date, until the day before the next quarter day.

7.3
The Tenant shall pay the first instalment of the Service Charge Estimate and any
VAT due on it to the Landlord on the date of this deed, and the first instalment
is to be a proportionate amount for the period from and including the date of
this deed until the day before the next quarter day.


14

--------------------------------------------------------------------------------




7.4
If required by the Landlord, the Tenant shall pay the Rent and the Service
Charge Estimate and any VAT on them by banker's standing order, direct debit or
credit transfer to a bank account in the United Kingdom which the Landlord has
notified in writing to the Tenant.

8.
RENT REVIEW

8.1
Open Market Rent

The following definition applies in this clause 8:
"Open Market Rent"
means the annual rent at which the Premises could reasonably be expected to be
let as a whole at the Review Date in the open market:
(a)
without a fine or premium;

(b)
by a willing landlord to a willing tenant;

(c)
which would be payable after the expiry of a rent-free or reduced rent period
(if any) of such length as would be negotiated in the open market between the
willing landlord and the willing tenant at the Review Date in respect only of
the period of time needed for carrying out fitting-out works which would be
carried out by the willing tenant;

(d)
under a lease commencing on and including the Review Date and equal in length to
the unexpired residue of the term of years granted by this deed at the Review
Date; and

(e)
otherwise on the same terms as this Lease, except as to the amount of the Rent
and assuming that there is a rent commencement date which provides for the
rent-free or reduced rent period referred to in paragraph (c) above,

assuming that:
(f)
the Premises are available to be let with vacant possession;

(g)
the Premises and the Building and any land or Service Media over which the
Tenant may exercise any rights by virtue of this Lease are in good and
substantial repair and condition and if damaged or destroyed that they have been
reinstated;

(h)
the Premises are ready to receive the willing tenant's fitting-out works;

(i)
the Landlord (save for wilful and persistent breaches) and the Tenant have fully
complied with their obligations in this Lease;

(j)
no work has been carried out on the Premises by the Tenant or any undertenant or
their predecessors in title, or on any other part of the Building or on any
adjoining property of the Landlord before or during the Term, which would lessen
the rental value of the Premises;


15

--------------------------------------------------------------------------------




(k)
the Premises can, in their assumed state, be lawfully used by the willing tenant
for the Permitted Use and for any other purpose to which the Landlord has, at
the request of the Tenant, given its consent;

(l)
any consents or licences current or required at the Review Date are available to
the willing tenant; and

(m)
if the Landlord (or the relevant member of its VAT group) has elected to waive
the exemption for the purposes of VAT in respect of the Premises, that the
willing landlord has also so elected, but that if the Landlord (or the relevant
member of its VAT group) has not so elected, that the willing landlord has not
so elected,

but disregarding:
(n)
any occupation of the Premises or any other part of the Building by the Tenant
or any authorised undertenant;

(o)
any goodwill attached to the Premises by reason of the Tenant or any authorised
undertenant carrying on any business at the Premises;

(p)
any improvements (including improvements which form part of the Premises at the
Review Date) carried out by the Tenant or any authorised undertenant, or their
predecessors in title, before or during the Term, with the consent (if required)
of the Landlord, at the cost of the person who carried out the improvement, and
not pursuant to an obligation owed by the person who carried out the improvement
to the Landlord or its predecessors in title;

(q)
any requirement and costs applicable to the removal and reinstatement relating
to any improvements as referred to in paragraph (p) above; and

(r)
any legislation which imposes a restraint upon agreeing or receiving an increase
in the Rent.

8.2
Determination of the revised Rent

8.2.1
The Rent will be reviewed at the Review Date, and from the Review Date the Rent
will be the higher of:

(a)
the Rent reserved immediately before the Review Date (disregarding any
suspension of Rent under clause 10.4); and

(b)
the Open Market Rent at the Review Date.

8.2.2
If the Landlord and the Tenant have not agreed the Open Market Rent three months
before the Review Date, either may require it to be determined by a surveyor
(the "Surveyor"), who will be an independent chartered surveyor appointed
jointly by the Landlord and the Tenant or, if they do not agree on the identity
of such surveyor, by the President of the Royal Institution of Chartered
Surveyors (or any other officer authorised to carry out that function) on the
application of either the Landlord or the Tenant in accordance with this Lease.


16

--------------------------------------------------------------------------------




8.2.3
The Landlord and the Tenant may agree the level of the Open Market Rent at any
time before the Surveyor has determined it.

8.2.4
The Surveyor will act as an arbitrator in accordance with the Arbitration
Act 1996.

8.2.5
If the Surveyor dies, or gives up the appointment, or fails to act in accordance
with clause 8, or it becomes apparent that the Surveyor is or will become unable
so to act, the Landlord and the Tenant may make a further appointment of, or
application for, a substitute Surveyor.

8.2.6
The costs of appointment and fees of the Surveyor shall be paid in such
proportions as the Surveyor directs, or if no such direction is made, then
equally by the Landlord and the Tenant.

8.3
General

8.3.1
If the revised Rent has not been agreed or determined before the Review Date,
then the Tenant shall continue to pay the Rent at the rate payable immediately
before the Review Date and no later than five Business Days after the revised
Rent has been agreed or determined the Tenant shall pay:

(a)
the shortfall, if any, between the Rent paid and the revised Rent for the period
from the Review Date until the next quarter day after payment is made; and

(b)
interest on the shortfall at the base rate from time to time of Barclays Bank
PLC calculated on a daily basis by reference to the period from each quarter day
on which each part of the shortfall would have become due had the revised Rent
been agreed or determined before the Review Date to the date payment of the
shortfall is made.

8.3.2
If there is any legislation in force at the Review Date which restricts the
Landlord's right to review the Rent in accordance with clause 8, or to receive
any increase in the Rent following a review, then the date on which the
legislation is repealed or amended to allow a review of or increase in the Rent,
will be a further Review Date and the Landlord will be entitled to require a
review of the Rent in accordance with this clause 8.

8.3.3
A Guarantor will have no right to take part in the review of the Rent, but will
be bound by it.

8.3.4
Following the agreement of the revised Rent after the rent review, the Landlord,
the Tenant and any Guarantor shall sign a memorandum recording the revised level
of the Rent.

8.3.5
Time will not be of the essence in relation to clause 8.

9.
OTHER FINANCIAL MATTERS

9.1
Utilities

The Tenant shall pay all charges, including connection and hire charges,
relating to the supply and consumption of Utilities to or at the Premises and
that part of the Landlord's Energy Management Costs which the Landlord
reasonably attributes to the Premises,

17

--------------------------------------------------------------------------------




and shall comply with all present or future requirements and recommendations of
the suppliers of Utilities to the Premises.
9.2
Common facilities

9.2.1
The Tenant shall pay on demand a fair proportion of any costs incurred or
payable by the Landlord in respect of any land or Service Media outside the
Building but used in connection with the Premises to the extent that such costs
are not included in the Service Charge.

9.2.2
To pay to or indemnify the Landlord against all costs fees and expenses incurred
by the Landlord under clause 11.1 in providing the Services outside the
Permitted Hours, such costs fees and expenses to be assessed by the Landlord
acting reasonably payable on demand and recoverable as rent in arrear.

9.3
Rates and taxes

9.3.1
The Tenant shall pay and indemnify the Landlord against all present and future
rates, duties, taxes and assessments of any nature charged on or payable in
respect of the Premises (or in respect or by reason of any works carried out by
or on behalf of the tenant at the Premises) whether payable by the Landlord,
owner, occupier or tenant of the Premises and whether of a capital or income,
recurring or non-recurring nature except any income or corporation tax imposed
on the Landlord (or any superior landlord) in respect of:

(a)
the grant of this Lease;

(b)
the receipt of the rents reserved by this Lease; or

(c)
any dealing or disposition by the Landlord with its interest in the Premises.

9.3.2
The Tenant shall not make any claim for relief from any of the charges referred
to above which could result in the Landlord not being entitled (during or after
the end of the Term) to that relief in respect of the Premises.

9.4
Payments relating to the Premises and other property

Where any of the charges payable under clause 9.1, 9.2 or 9.3 relates to other
property as well as the Premises, the amount to be paid by the Tenant will be a
fair proportion of the whole of the amount charged or payable.
9.5
Landlord's costs

The Tenant shall pay to the Landlord, on demand, and on an indemnity basis, the
fees, costs and expenses properly charged, incurred or payable by the Landlord
and its advisers, agents or bailiffs in connection with:
9.5.1
any steps taken in contemplation of, or in relation to, any proceedings under
section 146 or 147 of the Law of Property Act 1925 or the Leasehold Property
(Repairs) Act 1938, including the preparation and service of all notices, and
even if forfeiture is avoided (unless it is avoided by relief granted by the
court);


18

--------------------------------------------------------------------------------




9.5.2
preparing and serving schedules of dilapidations at any time during the Term or
within three months after the end of the Term (or, if later, three months after
the date the Tenant has given vacant possession of the Premises to the Landlord)
and supervising any works undertaken to remedy such dilapidations;

9.5.3
recovering (or attempting to recover) any arrears of Rent or other sums due to
the Landlord under this Lease, including the costs of preparing and serving any
notice under section 17 of the Landlord and Tenant (Covenants) Act 1995 and any
costs associated with the Landlord's remedies of distress or execution;

9.5.4
any investigations or reports carried out to determine the nature and extent of
any breach by the Tenant of its obligations in this Lease;

9.5.5
any steps taken to procure that a breach by the Tenant of its obligations under
this Lease is remedied; and

9.5.6
any application for a consent of the Landlord (including the preparation of any
documents) which is needed by virtue of this Lease, whether or not such consent
is granted and whether or not the application is withdrawn.

9.6
VAT

9.6.1
Where the Tenant is to pay the Landlord for any supply made to the Tenant by the
Landlord, the Tenant shall also pay any VAT which may be payable in connection
with that supply.

9.6.2
Where the Tenant is to pay the Landlord the costs of any supplies made to the
Landlord, the Tenant shall also pay the Landlord any VAT payable in connection
with that supply, except to the extent that the Landlord is able to obtain a
credit for the VAT from HM Revenue & Customs.

9.7
Interest

If the Rent is not paid to the Landlord on the due date for payment or if or any
other sum payable under this Lease is not paid to the Landlord within ten
Business Days of the due date for payment or if the Landlord refuses to accept
any Rent or other such sum when the Tenant is, or may be, in breach of any of
its obligations in this Lease, the Tenant shall pay interest to the Landlord on
such sum at the Interest Rate for the period from and including the due date
until payment (both before and after any judgment) or until payment is accepted
by the Landlord (as the case may be).
9.8
Exclusion of statutory compensation

Any statutory right of the Tenant, or any undertenant, to claim compensation
from the Landlord or any superior landlord on leaving the Premises is excluded
to the extent that the law allows.
10.
INSURANCE

10.1
Landlord's obligations

10.1.1
The Landlord shall insure the Building, other than any part installed by or on
behalf of the Tenant or any other occupier, and other than any plate glass at
the Premises


19

--------------------------------------------------------------------------------




or the Lettable Units against the Insured Risks, through an agency chosen by the
Landlord and subject to any exclusions, excesses and conditions as may be usual
in the insurance market at the time or required by the insurers, or reasonably
required by the Landlord.
10.1.2
The Landlord shall, at the request of the Tenant, provide the Tenant with
details of the insurance policy under which the Building and the Premises are
insured.

10.2
Reinstatement

If the Premises or the means of access to the Premises are damaged or destroyed
by an Insured Risk, then:
10.2.1
unless payment of any insurance money is refused because of any act or omission
of the Tenant and the Tenant has failed to comply with clause 10.3.8; and

10.2.2
subject to the Landlord being able to obtain any necessary consents, which the
Landlord covenants to use its reasonable endeavours to obtain and to the
necessary labour and materials being and remaining available,

the Landlord shall use the insurance money it receives, except money received
for loss of rent, in repairing and reinstating the Premises and the means of
access thereto (other than any part which the Landlord is not obliged to insure)
or in building reasonably comparable premises as soon as reasonably practicable.
10.3
Tenant's obligations

The Tenant shall:
10.3.1
pay the Insurance Rent in accordance with this Lease;

10.3.2
pay on demand any increase in the insurance premium for the Building or any
adjoining property of the Landlord which is attributable to the use of the
Premises, or anything done or omitted to be done on the Premises by the Tenant
or any other occupier of the Premises;

10.3.3
pay on demand a fair proportion of the costs incurred or payable by the Landlord
in connection with the Landlord obtaining a valuation of the Building for
insurance purposes, as long as such valuation is made at least three years after
any previous such valuation;

10.3.4
comply with the requirements of the insurers relating to the Premises;

10.3.5
not do or omit to do anything which may make any insurance of the Building or of
any adjoining property of the Landlord taken out by the Landlord or any superior
landlord void or voidable, or which would result in an increase in the premiums
for such insurance;

10.3.6
give the Landlord immediate written notice of any damage to or destruction of
the Premises by an Insured Risk;

10.3.7
pay the Landlord on demand the amount of any excess required by the insurers in
connection with that damage or destruction;


20

--------------------------------------------------------------------------------




10.3.8
pay the Landlord on demand an amount equal to any amount which the insurers
refuse to pay, following damage or destruction by an Insured Risk to any part of
the Building or any adjoining property of the Landlord, because of any act or
omission of the Tenant;

10.3.9
pay the Landlord on demand the costs incurred by the Landlord in preparing and
settling any insurance claim relating to the Premises (or a fair proportion of
such costs in relation to the Retained Parts or the Building as a whole)
arising, in any case, from any insurance taken out by the Landlord;

10.3.10
not take out any insurance of the Premises against the Insured Risks in its own
name other than in respect of any plate glass at the Premises or any part of the
Premises installed by or on behalf of the Tenant or any undertenant or any other
occupier, and if the Tenant has the benefit of any such insurance, the Tenant
shall hold all money receivable under that insurance upon trust for the
Landlord; and

10.3.11
if requested by the Landlord remove its fixtures and effects from the Premises
to allow the Landlord to repair or reinstate the Premises.

10.4
Suspension of Rent

10.4.1
If the whole of the Premises or any part which the Landlord is obliged to
insure, or the means of access thereto, are damaged or destroyed by an Insured
Risk or an Excluded Risk so as to make the Premises or any part which the
Landlord is obliged to insure, unfit for occupation or use or inaccessible, the
Rent and the Service Charge (or a due proportion of them determined by the
Landlord according to the nature and extent of the damage) will, subject to
clause 10.4.2, be suspended from the date of damage or destruction for a period
of three years, or, if sooner, until the Premises, or such part, or the means of
access have been made fit for occupation and use.

10.4.2
The Rent will not be suspended to the extent that any loss of rent insurance has
been made ineffective, or payment of it has been refused by the insurers because
of any act or omission by the Tenant, nor unless and until any arrears of Rent
or other sums due under this Lease have been paid by the Tenant in full.

10.5
Termination after end of Rent suspension period

10.5.1
This clause 10.5 applies if the Rent is suspended pursuant to clause 10.4.1 by
reason of the whole (or substantially the whole) of the Premises being unfit for
occupation or use or inaccessible and the Landlord has not substantially
completed the relevant works required to be carried out pursuant to clause 10.2,
by the end of the period of two years and six months from the date of damage or
destruction.

10.5.2
If this clause 10.5 applies the Landlord or the Tenant may terminate this Lease
by giving to the other not less than six months' written notice (such notice not
to be served until the two years and six months period referred to in
clause 10.5.1 has expired) and upon expiry of such notice, unless the Landlord
has then substantially completed the relevant works required to be carried out
pursuant to clause 10.2, this Lease shall then determine.


21

--------------------------------------------------------------------------------




10.5.3
Termination of this Lease pursuant to clause 10.5 will be without prejudice to
any right of the Landlord against the Tenant or any Guarantor for any antecedent
breach of its obligations under this Lease.

10.6
Termination following damage by an Excluded Risk

10.6.1
This clause 10.6 applies following damage or destruction of the whole or
substantially the whole of the Premises by an Excluded Risk.

10.6.2
If this clause 10.6 applies the Landlord may give written notice to the Tenant
at any time within 12 months following the date of the damage or destruction
stating either that the Landlord intends to repair and reinstate the Premises or
that the Landlord does not intend to repair and reinstate the Premises.

10.6.3
If the Landlord gives notice pursuant to clause 10.6.2 that the Landlord intends
to repair and reinstate the Premises then subject to the Landlord being able to
obtain any necessary consents which the Landlord covenants to use its reasonable
endeavours to obtain and to the necessary labour and materials being and
remaining available the Landlord shall repair and reinstate the Premises (other
than any part which the Landlord was not obliged to insure) or build reasonably
comparable premises as soon as reasonably practicable.

10.6.4
If the Landlord gives notice pursuant to clause 10.6.2 that the Landlord does
not intend to repair and reinstate the Premises, then (subject to clause 10.6.5)
this Lease shall determine with effect from the date such notice is given.

10.6.5
This Lease will not determine pursuant to clause 10.6.4 if, on what would have
been the date of termination pursuant to clause 10.6.4, the relevant damage or
destruction has been substantially repaired.

10.6.6
Rights under this clause 10.6 are in addition to rights under clause 10.5.

10.6.7
Termination of this Lease pursuant to clause 10.6 will be without prejudice to
any right of the Landlord against the Tenant or any Guarantor for any antecedent
breach of its obligations under this Lease.

10.7
Insurance money

All insurance money payable will belong to the Landlord.
11.
SERVICE CHARGE

11.1
Definitions

The following definitions apply in clause 11.
"Certificate"
means a statement certified by the Landlord or the Landlord's Surveyor or its
accountant, which shows:
(a)
the Service Charge Estimate;


22

--------------------------------------------------------------------------------




(b)
the Service Charge; and

(c)
the Service Charge Balance,

for the relevant Service Charge Year;
"Services"
means the:
(a)
keeping in tenantable repair the structure and exterior of the Building;

(b)
the provision of supplies to the heating and air handling systems in the
Building during the Permitted Hours as appropriate;

(c)
the provision of a supply of hot and cold water during the Permitted Hours to
the lavatories in the Building;

(d)
so far as is necessary for the quiet enjoyment of the Premises and the exercise
of the rights granted by this Lease at the Landlord's discretion and subject to
payment by the Tenant to the Landlord of the Service Charge the provision of the
expenses set out in clause 11.1.3;

(e)
using reasonable endeavours to provide or procure the services referred to in
(b) above outside the Permitted Hours when reasonably requested by the Tenant
from time to time subject to the following:

(i)
the Tenant shall give reasonable written notice of such request; and

(ii)
the Tenant shall comply with clause 9.2.2

11.1.1
"Development Expenses"

means:
(a)
the maintenance repair renewal replacement rebuilding redecoration cleaning and
(where appropriate) lighting and heating of:

(i)
the Refuse Compactor Bay Service Yard Service Road and Access Road (including
the footways) including all road markings and directional signs;

(ii)
sewers drains pipes channels ducts and cables which do not serve exclusively the
West Block or the East Block together with the sump pump in the Development;

(iii)
the Footpath (but not the plant containers or plants thereon) and all boundary
walls fences and gates in the Development together with any walls fences arches
and other structures separating the Footpath from the rest of the Development;
and


23

--------------------------------------------------------------------------------




(iv)
all notices and signs in the Development which are not the responsibility of a
tenant of any part of the Development;

(b)
the maintenance repair renewal replacement and/or cost of hire of:

(i)
any equipment in the Service Yard;

(ii)
the Refuse Compactor and ancillary equipment in the Refuse Compactor Bay; and

(iii)
all cleaning and other equipment for use in the Development;

(c)
any insurance effected:

(i)
against third party liability in connection with all or any part of the
Development Including the acts neglects or defaults of the Landlord its servants
or agents insofar as such liability is insurable at any time; and

(ii)
in relation to any machinery or equipment referred to in this clause 11.1.1;

(d)
the provision of staff (whether or not such staff are engaged directly by the
Landlord or any managing agent) in connection with the provision of services to
the Development including (but without limitation):

(iii)
wages national insurance pension contributions compensation payments uniform and
expenses wholly and exclusively Incurred in connection with the provision of
such staff;

(iv)
all costs incurred in connection with any office provided for such staff
including:

(A)
notional rent of the office;

(B)
insurance rates and water rates;

(C)
electricity heating lighting and telephone costs;

(v)
the cost or notional rent applicable to any car parking spaces (whether inside
or outside the Development) provided for the staff;

(e)
the cost of supply of all electricity gas oil fuel or other power for all
purposes in connection with the Refuse Compactor Bay Service Yard Service Road
and Access Road;

(f)
all costs incurred in making arrangements for the safety and security of the
Development both as regards property and buildings in the Development and
persons using or visiting the Development including the provision


24

--------------------------------------------------------------------------------




maintenance repair renewal replacement and cleaning of any equipment provided
therefor (including without prejudice to the generality of the foregoing):
(i)
any television cameras monitors and recording equipment or other security
systems;

(ii)
any barriers or posts whether or not these are collapsible or telescopic;

(iii)
any speed restriction controls including (without prejudice to the generality
thereof) speed restriction ramps;

(g)
the amount which the Landlord shall properly be required to pay as a
contribution towards the expense of making repairing maintaining the Building
and cleansing all the ways roads pavements sewers drains and pipes watercourses
party walls party structures party fences walls or other conveniences which may
belong to or be used for the Development in common with other premises near to
or adjoining thereto;

(h)
all costs incurred In connection with compliance with all requirements relating
to health and safety including without limitation:

(i)
the assessment of any risk to the health and safety of any persons in the
Development or who may be affected by its use and occupation;

(ii)
the establishment of procedures to monitor the control of such risks;

(i)
the cost of taking all steps deemed desirable or expedient by the Landlord for
complying with making representations against or otherwise contesting the
incidence of the provisions of any legislation or orders or statutory
requirements thereunder concerning town planning public health and safety
highways streets drainage or any other matter relating to or alleged to relate
to the Development for which any tenant is not directly liable;

(j)
the proper costs of and connected with the compliance by the Landlord and/or the
need for the Landlord to comply with all the provisions of any Act of Parliament
now in force or in force at any time during the Term or any orders bye-laws or
regulations passed thereunder affecting the Development;

(k)
any other costs and/or expenses including those of any consultants or
professional advisors properly incurred by the Landlord and/or Its managing
agents and in connection with the management of the Development and/or the
matters specified in this clause 11.1.1; and

(l)
the proper fees and expenses of the Landlord's managing agents and/or
accountants incurred in connection with the management of the Development not
attributable solely to the West Block or the East Block provided that if the
Landlord does not employ managing agents It shall be


25

--------------------------------------------------------------------------------




entitled to charge a fee equal to 10 per cent of the total expenses incurred
under the provisions of this clause 11.1.1 (other than this sub-clause (l);
11.1.2
"West Block Car Park Structure Expenses"

means:
(a)
The maintenance repair renewal replacement rebuilding redecoration cleaning and
(where appropriate) lighting of:

(i)
the structure and exterior (including the roofs and foundations of the West
Block Car Park Structure;

(ii)
sewers drains pipes channels wires ducts and cables used in common with other
tenants in the West Block Car Park Structure but not serving the whole
Development; and

(iii)
the ventilation grilles on the boundaries of the West Block adjoining St Georges
Road and the Service Road together with the barrier or grille running from
ground floor level to upper basement level protecting the Access Road from the
adjoining ventilation shaft.

(b)
Any other costs and/or expenses including those of any consultants or
professional advisers properly incurred by the Landlord and/or its managing
agents in connection with the management of the West Block Car Park Structure
and/or the matters specified under the provisions of this clause 11.1.2;

(c)
The proper fees and expenses of the Landlord's managing agents and/or
accountants incurred in connection with the management of the West Block Car
Park Structure provided that if the Landlord does not employ managing agents it
shall be entitled to charge a fee equal to 10 percent of the total expenses
incurred under the provisions of this clause 11.1.22 (other than this sub-clause
(c));

11.1.3
"Building Expenses"

means:
(a)
The maintenance repair renewal replacement rebuilding redecoration and cleaning
(and when appropriate) lighting and heating of:

(i)
the Retained Parts;

(ii)
plant containers and plant in the West Block not included in any Lettable Unit
and the automatic irrigation equipment serving the West Block including the
plant and plant containers in or over the Footpath;

(iii)
the paved forecourts forming part of the West Block adjoining St Georges Road
together with such parts of St


26

--------------------------------------------------------------------------------




Georges Road (including pavements) which the Landlord maintains and or cleans;
(iv)
all party walls party structures party fences walls or other things which may
belong to or be used for the West Block in common with the East Block or any
other part of the Development;

(v)
any television radio aerial or dish provided by the Landlord for the benefit of
tenants or occupiers of the West Block;

(vii)
any equipment and signs relating to the operation of the car parks in the
Development (including the Parking Area) and for the control of access to and
egress from those car parks;

(vii)
the roof garden on the fifth floor of the Building and all plant containers in
or on the roof garden (but excluding all plants garden furniture and free
standing plant containers).

(b)
The cleaning lighting carpeting furnishing of and provision of floral decoration
to the Common Parts to such a standard as the Landlord shall in its discretion
acting reasonably think fit.

(c)
The cost of providing maintaining repairing replacing and renewing all
directional and other signs including a tenants' name board and other
informative notices in or upon the Building or Retained Parts.

(d)
The provision of hot and cold water and supply of necessary washing and toiler
requisites in the lavatory accommodation in the Building.

(e)
The provision maintenance repair renewal and replacement of such smoke detection
fire fighting and alarm equipment in the Building as the Landlord may deem
necessary or desirable.

(f)
The supply provision purchase maintenance renewal repair and replacement of all
fixtures and fittings receptacles tools appliance equipment materials and other
things which the Landlord may deem desirable or necessary for the repair
maintenance upkeep general management security or cleanliness of the Building.

(g)
The supply of heating and air handling to the Building to such temperatures as
the Landlord may from time to time consider adequate.

(h)
The cost of providing inspecting serving maintaining repairing altering
overhauling replacing and insuring any lifts space heating water heating or air
handling equipment generators all electrical and mechanical and other plant and
equipment in the Building.


27

--------------------------------------------------------------------------------




(i)
The cost of supply of water electricity gas oil or other fuel or power for all
purposes in connection with the provision of services referred to in this part
of the clause 11.1.3.

(j)
The provision of staff (whether or not such staff are engaged directly by the
Landlord or any managing agent) in connection with the provision of services to
the Building including (but without limitation:

(i)
wages national insurance pension contributions compensation payments uniforms
working clothes and expenses wholly and exclusively incurred in connection with
the provision of such staff;

(ii)
all costs incurred in connection with any office provided for such staff
including:

(A)
notional rent of the office;

(B)
insurance rates and water rates;

(C)
electricity heating lighting and telephone costs;

(iii)
the cost or notional rent applicable to any car parking spaces (whether inside
or outside the Building) provided for such staff;

(k)
all costs incurred in making arrangements for the safety and security of the
Building both as regards property and building in the Building and persons using
or visiting the Building including the provision maintenance repair renewal
replacement and cleaning of any equipment provided therefor (including without
prejudice to the generality of the foregoing):

(i)
any television cameras monitors and recording equipment or other security
systems;

(ii)
any barriers or posts whether or not these are collapsible or telescopic;

(iii)
any speed restriction controls including (without prejudice to the generality
therefore) speed restriction ramps;

(l)
all costs incurred by the Landlord relating to the maintenance repair upkeep
security and running of the Parking Area;

(m)
all insurance effected in relation to any part of the West Block not included in
any Lettable Unit and any fixtures fittings furnishings plant equipment and
contents referred to in this clause 11.1.3;

(n)
the cost of obtaining or carrying out valuations or revaluations of the Building
or any part of the West Block not included in a Lettable Unit for insurance
purposes;


28

--------------------------------------------------------------------------------




(o)
all rates and other outgoings payable in respect of all parts of the West Block
which are not Lettable Units;

(p)
all costs incurred in connection with compliance with all requirements relating
to health and safety including without limitation:

(i)
the assessment of any risk to the health and safety of any persons in the
Building or who may be affected by its use and occupation;

(ii)
the establishment of procedures to monitor the control of such risks

(q)
the cost of taking all steps deemed desirable or expedient by the Landlord for
complying with making representations against or otherwise contrasting the
incidence of the provisions of any legislation or orders or statutory
requirements thereunder concerning the town planning public health and safety
highways street drainage or any other matter relating to or alleged to relate to
the Building for which any tenant is not directly liable;

(r)
the cost of and connected with the compliance by the Landlord and/or the need
for the Landlord to comply with all the provisions of any Act of Parliament now
in force or in force any time during the Term or any orders bye-laws or
regulations passed thereunder affecting the Building;

(s)
any other costs and/or expenses including those of consultants and professional
advisers properly incurred by the Landlord and/or its managing agents and in
connection with the management of the Building and/or the matters specified in
this clause 11.1.3;

(t)
the proper fees and expenses of the Landlord's managing agents and/or the
Landlord's accountants incurred in connection with the management of the
Building not attributable solely to anyone occupier provided that if the
Landlord does not employ managing agents it shall be entitled to charge a fee
equal to 10 percent of the total expenses incurred under the provisions of this
clause 11.1.3;

11.2
Landlord's obligations

11.2.1
The Landlord shall provide the Services in a manner which the Landlord
reasonably considers appropriate.

11.2.2
The Landlord will have no liability for any failure or interruption of any
Service:

(a)
while the Tenant is in arrears with payment of the Rent or other sums due and
demanded under this Lease;

(b)
during the proper inspection, maintenance, repair or replacement of any relevant
Service Media or equipment;

(c)
resulting from a shortage of fuel, water, materials or labour;


29

--------------------------------------------------------------------------------




(d)
resulting from a breakdown of any equipment used in connection with the
provision of the Services; or

(e)
resulting from any act or omission of any employee, contractor or agent of the
Landlord, or for any other reason beyond the reasonable control of the Landlord.

11.2.3
In the circumstances mentioned in clauses 11.2.2(b), 11.2.2(c), 11.2.2(d) and
11.2.2(e), the Landlord shall restore the relevant Service as soon as is
reasonably practicable.

11.2.4
The Landlord shall produce the Certificate to the Tenant as soon as practicable
after the end of the Service Charge Year.

11.2.5
The Landlord shall allow the Tenant to inspect any invoices and receipts for the
Services as long as the Tenant has given the Landlord reasonable written notice.

11.2.6
If any Lettable Unit is unlet for any period, the Landlord shall bear a fair
proportion of the Services in respect of that Lettable Unit.

11.3
Tenant's obligations

11.3.1
The amount of Service Charge payable by the Tenant is the aggregate of:

(a)
12.01 per cent of the Development Expenses.

(b)
10.53 per cent of the West Block Car Park Structure Expenses; and

(c)
15.92 per cent of the Building Expenses,

Provided always that the Landlord is entitled from time to time by notice in
writing to the Tenant to vary the share of the Service Charge payable in
relation to the Services or any items referred to in clauses 11.1.1, 11.1.2 and
11.1.3 having regard to:
(d)
the number of Lettable Units comprised in the Development;

(e)
the relative areas comprised in the Lettable Units in the Development; and

(f)
the extent to which the Services are supplied to the various Lettable Units in
the Development,

But so that no variation may result in the Landlord being able to recover in
aggregate more than 100% of the costs of the Services.
11.3.2
The Tenant shall pay the Service Charge Estimate, and any VAT on it and the
Service Charge Balance, and any VAT on it as provided in clause 7.

11.3.3
If the date of this deed does not coincide with the beginning of a Service
Charge Year, the Service Charge due from the Tenant for the part of that Service
Charge Year which is within the Term will be reduced by the proportion which the
part of that Service Charge Year which is before the beginning of the Term bears
to one year, and the Service Charge Estimate for that part of that Service
Charge Year will be adjusted accordingly.


30

--------------------------------------------------------------------------------




11.3.4
If the end of the Term does not coincide with the end of a Service Charge Year,
the Service Charge due from the Tenant for the part of that Service Charge Year
which is within the Term will be reduced by the proportion which the part of
that Service Charge Year which is after the end of the Term bears to one year.

11.3.5
The end of the Term shall not prejudice the Landlord's entitlement to demand nor
the Tenant's liability to pay the Service Charge Balance for the Service Charge
Year then current, apportioned in accordance with clause 11.3.4.

11.4
Estimating and revising the Service Charge

11.4.1
The Landlord shall give the Tenant a statement of the Service Charge Estimate
for each Service Charge Year. Until the statement has been given, the Service
Charge Estimate shall be payable at the rate of the Service Charge Estimate for
the previous Service Charge Year. Once the statement has been given, the
remaining instalments of the Service Charge Estimate and any VAT on them will be
adjusted so as to provide for payment of the whole Service Charge Estimate for
that Service Charge Year to be paid during that year.

11.4.2
If, during a Service Charge Year, the Landlord reasonably expects the cost of
the Services to increase materially above its previous estimate of the cost of
the Services for that Service Charge Year, the Landlord may revise its estimate
of those costs and the Service Charge Estimate will be based on that revised
estimate and the remaining instalments of the Service Charge Estimate adjusted
so that the revised Service Charge Estimate will have been paid by the end of
that Service Charge Year. The Landlord may revise the Service Charge Estimate
more than once in a Service Charge Year.

11.5
General provisions

11.5.1
In the absence of manifest error, the Certificate will be conclusive as to the
amount of the Service Charge.

11.5.2
The Landlord shall notify the Tenant in writing of any change in the date of the
beginning of the Service Charge Year.

11.5.3
If the Service Charge for any Service Charge Year is less than the Service
Charge Estimate (as and if revised), the balance will be credited against the
instalments of the Service Charge Estimate due from the Tenant in the following
Service Charge Year, or, at the end of the Term, set-off against any sums due
from the Tenant to the Landlord with any balance being repaid to the Tenant.

11.5.4
The Services for the Service Charge Year in which the beginning of the Term
falls may include costs incurred by or provided for or on behalf of the Landlord
before the beginning of the Term so far as they relate to Services which are to
be provided during the Term. The Services in any Service Charge Year may include
provisions for expenses to be made after the end of the Term so far as such
provisions are reasonable having regard to the Services which are provided
during the Term.

12.
STATE AND CONDITION OF THE PREMISES

12.1
Repair


31

--------------------------------------------------------------------------------




12.1.1
The Tenant shall repair the Premises and keep them in good and substantial
repair and condition and shall keep all plant and machinery within or forming
part of the Premises in good condition and working.

12.1.2
The Tenant shall replace any fixtures, fittings, plant or machinery (other than
tenant's fixtures and fittings) within or forming part of the Premises which are
in need of replacement with new articles of similar kind and quality.

12.1.3
The Tenant shall regularly clean the inside and outside of the windows at the
Premises and replace any plate glass which becomes broken or damaged.

12.1.4
The Tenant shall clean the Premises regularly and maintain them at all times in
a clean and tidy condition.

12.1.5
The Tenant shall follow the manufacturer's recommendations regarding the use
maintenance and repair of all Landlord's fixtures and fittings.

12.1.6
In relation to the carpet belonging to the Landlord in the Premises the Tenant
shall:

(a)
keep it clean and in good repair and condition;

(b)
replace it as often and in such manner as may be required by the Landlord acting
reasonably with carpets of similar quality, and

in any event at the end of the Term remove the carpet and replace it with carpet
of similar quality of such pattern and colour as the Landlord shall approve with
such method of fixing as the Landlord shall reasonably require.
12.1.7
The Tenant shall not be liable under clause 12.1 to the extent that the Landlord
is obliged to carry out the relevant repair works under clause 10.2 or to the
extent that the Landlord is prevented from carrying them out by reason of the
matters referred to in clause 10.2.2.

12.2
Redecoration

At all times during the Term the Tenant shall keep the Premises in good
decorative condition and:
12.2.1
in the fifth year of the Term and in the last year of the Term in a proper and
workmanlike manner prepare and then paint all the inside parts of the Premises
where previously or usually painted with two coats at least of good quality
paint and at the same time and in like manner wash varnish paper and otherwise
decorate restore or treat the parts previously or usually so decorated or
treated;

12.2.2
the tints colours and patterns of all works of decoration effected in the last
year of the Term are to be approved by the Landlord.

12.3
Alterations

12.3.1
The Tenant shall not make any alterations or additions to, the Premises except
internal, non-structural alterations or additions which may be made with the
consent of the Landlord, such consent not to be unreasonably withheld or delayed
subject


32

--------------------------------------------------------------------------------




to the proposed works not having an unreasonably adverse impact on Environmental
Performance.
12.3.2
The Tenant may erect, modify and remove demountable partitioning, floor boxes
and under-floor wiring without the consent of the Landlord provided that such
alterations or additions do not affect any of the Service Media, plant or
machinery or air conditioning or have an unreasonable adverse impact on
Environmental Performance but the Tenant shall notify the Landlord of its
intention to carry out any such works at least 14 days before it intends to
begin the works and shall in relation to any such works which it does carry out,
carry them out:

(a)
and complete them in a good and workmanlike manner, with new and good quality
materials fit for the purpose for which they are required and so as to be free
from defects and without using or permitting the use of any material or
substance which, at the time of use, does not conform to all relevant British
and European standards and codes of practice or which is generally known to the
United Kingdom building industry at the time of use to be deleterious to health
and safety or to the durability of the works in the particular circumstances in
which it is used;

(b)
in accordance in all respects with all relevant legislation and the terms of any
consents which are required for the works;

(c)
in a manner so as to cause as little inconvenience and annoyance as reasonably
possible to the Landlord, any superior landlord and the other occupiers of the
Building;

(d)
so as not to result in the Premises, or any other part of the Building, becoming
unsafe; and

(e)
at its sole risk,

and the Tenant shall make good to the Landlord's satisfaction any damage arising
out of, or incidental to, the carrying out or completion of the works and shall
provide the Landlord with a set of as-built drawings as soon as reasonably
practicable after completion of the alterations or additions.
12.3.3
Unless and to the extent otherwise required by the Landlord, the Tenant shall,
at the end of the Term, remove any and all alterations and additions made to the
Premises during the Term and shall make good any damage caused by that removal
to the reasonable satisfaction of the Landlord.

12.4
Signs and re-letting notices

12.4.1
The Tenant shall not display any signs or notices at the Premises which can be
seen from outside the Premises.


33

--------------------------------------------------------------------------------




12.4.2
The Tenant shall be permitted to display an internal sign on the Tenant's
signage board approved by the Landlord and giving the name and business of the
Tenant, and at the end of the Term the Tenant shall remove any such sign and
make good any damage caused by that removal to the reasonable satisfaction of
the Landlord.

12.4.3
The Tenant shall permit the Landlord to place a sign on the Premises at any time
advertising the sale of the Landlord's interest (or any superior interest) in
the Premises and during the last six months of the Term for the re-letting of
the Premises.

12.5
Yield up

At the end of the Term the Tenant shall yield up the Premises with vacant
possession decorated and repaired in accordance with the obligations in this
Lease.
12.6
Codes of practice

The Tenant shall ensure that all works carried out at the Premises by or on
behalf of the Tenant are carried out in accordance with all relevant codes of
practice applicable to those works and issued by a statutory or professional
body.
13.
USE OF THE PREMISES

13.1
The Permitted Use

The Tenant shall not use the Premises except for the Permitted Use.
13.2
Obstructions

The Tenant shall not obstruct the Retained Parts or any other pavement, footpath
or roadway adjoining or serving the Premises.
13.3
Restrictions on use

The Tenant shall not:
13.3.1
leave the Premises unoccupied for a period of more than one month without first
giving written notice to the Landlord nor for more than three months without the
consent of the Landlord, but the Tenant shall not by virtue of clause 13.3.1 be
required to trade from the Premises;

13.3.2
do anything on the Premises which is illegal or immoral or which would cause a
nuisance or inconvenience or any damage or disturbance to the Landlord or any of
the other occupiers of the Building or any owner or occupier of any other
property adjoining or near the Premises;

13.3.3
carry out any acts at the Premises which are noisy, noxious, dangerous or
offensive or store dangerous or inflammable materials at the Premises;

13.3.4
allow waste to accumulate at the Premises nor allow any material which is
deleterious, polluting or dangerous (to persons or property) to enter any
Service Media or any adjoining property; nor

13.3.5
overload or obstruct any Service Media which serve the Premises.


34

--------------------------------------------------------------------------------




13.4
Not to obstruct

The Tenant shall not obstruct the Footpath the Access Road the Service Road or
the footways adjoining them the public car parking areas at the upper and lower
basement level or any of the Common Parts including (without limitation) any
road footpath forecourt landing corridor staircase or all other Common Parts in
the Building.
13.5
Refuse

The Tenant shall:
13.5.1
not allow refuse or rubbish of any description to accumulate on the Premises;

13.5.2
until its removal from the Premises store all refuse in a manner which causes no
fire or health hazard;

13.5.3
not deposit refuse rubbish litter goods or any other material on any of the open
parts of the Premises or on any of the Common Parts or any other part of the
Development;

13.5.4
to keep all refuse in the type of container specified by the Landlord and
prepared for collection in the manner and at the times and places specified by
the Landlord for picking up refuse.

13.6
Pollution

The Tenant shall:
13.6.1
not discharge into any pipe drain or sewer serving the Premises or any other
property any oil grease or other deleterious matter waste or other substance
which might cause a nuisance or annoyance or might block or damage the sanitary
or drainage system of the Development or the Building or any other property;

13.6.2
not cause or permit any deposit in or under the Premises or any discharge or
escape

13.6.3
from the Premises of any matter substance material waste or effluent which would
cause or be likely to cause:

(a)
any nuisance annoyance damage or harm;

(b)
any pollution of any watercourses or any controlled waters; or

(c)
the Building or any other land to be contaminated land.

13.7
Not to overload services

In relation to the electrical gas heating or air handling systems in the
Premises the Tenant shall not:
13.7.1
attach any appliances so as to overload the current or supply;

13.7.2
interfere with alter or add to such systems without the previous written consent
of the Landlord;


35

--------------------------------------------------------------------------------




13.7.3
employ any person or persons other than the engineers or other persons approved
from time to time by the Landlord to make any alterations or additions.

13.8
Cleaning

The Tenant shall not employ in relation to the Premises any office or window
cleaners to whom the Landlord reasonably objects
13.9
Common Parts

The Tenant shall:
13.9.1
not misuse overload damage or interfere with any lift in the Building and in
particular:

(a)
not exceed either the permitted number of persons or weightload;

(b)
not use any lift other than the goods lift in the Building for the carrying of
goods furniture or bulky articles;

(c)
comply with any Landlord's requirements made as a condition of any consent for
the carrying of goods.

13.9.2
at all times take all necessary steps to prevent any damage to the Common Parts
including (but without limitation) when bringing in or removing goods furniture
or luggage from the Premises.

13.9.3
use any lift entrance passage and staircase lavatories and water closets in the
Common Parts in a careful manner and make good any damage caused by improper or
careless use.

13.10
Fire and security precautions

The Tenant shall comply with the requirements and recommendations of the fire
authority and with any reasonable requirements of the Landlord relating to fire
prevention and the provision of fire-fighting equipment at the Premises and the
reasonable requirements of the Landlord in relation to the security of the
Building and of the Premises while they are vacant.
13.11
Parking

The Tenant shall:
13.11.1
use the Parking Spaces only for the parking of private cars and not do anything
in or about the Parking Area or any other part of the Development which could be
a nuisance annoyance or disturbance or cause damage or inconvenience to the
Landlord or any tenant owner or occupier of any part of the Building any other
part of the Development or any adjoining or neighbouring premises;

13.11.2
comply with all regulations and instructions which the Landlord makes from time
to time for the control of traffic to and from the Parking Area including any
regulations relating to one way routes;

13.11.3
not park any vehicle in any part of the Development other than the Parking
Spaces;


36

--------------------------------------------------------------------------------




13.11.4
make good any damage to the Parking Area or to the approaches to it or to any
other part of the Development by accidental impact or any other cause arising
from the act neglect or default of the Tenant;

13.11.5
not do any of the following things to any vehicle in the Parking Spaces:

(a)
washing cleaning and polishing;

(b)
works of repair or maintenance;

(c)
refuelling.

13.11.6
The Landlord may close or restrict access to allow part of the Parking Area at
any time (giving reasonable notice except in case of emergency) for such periods
as are reasonably necessary in connection with any works of repair maintenance
alteration or renewal to the Parking Area to any Service Media lying under it or
them or to any other part of the Development.

13.11.7
The Landlord shall not be liable to the Tenant or any other person:

(a)
for any loss of or damage to or theft from any vehicle using the Parking Area
nor for any damage or injury suffered by any driver or passenger or by any
principal servant agent licensee or visitor of the Tenant;

(b)
for any difficulty or interruption in obtaining access to the Parking Area by
reason of any works referred to in clause 13.11.6 or for any other reason beyond
the reasonable control of the Landlord;

(c)
if anyone other than the Tenant uses or occupies the Parking Area without the
authority of the Landlord.

13.11.8
The right to use the Parking Spaces in accordance with the provisions of this
clause 13.11 is personal to the Tenant for the time being and is not capable of
being assigned or sublet or licensed except to a permitted assignee or
undertenant upon a permitted assignment or underletting of the whole or part of
the Premises.

13.11.9
The Landlord may by notice in writing to the Tenant change the Parking Spaces
from time to time during the Term.

13.11.10
The Tenant shall notify the Landlord of the times when the Parking Spaces are
not required by the Tenant or its sub-tenants and of any changes in such
requirements so that the Landlord may make available the Parking Area at such
times free of charge to the London Borough of Merton (or such other authority as
may from time to time have the responsibility for public car parking in the
Wimbledon Town Centre area) for use by the public.

13.12
Service Yard

13.12.1
The Tenant shall not cause any obstruction to or leave anything in nor cause any
damage to or interfere with the use of the Service Yard and in particular:


37

--------------------------------------------------------------------------------




(a)
shall use the Service Yard only for the purpose of loading and unloading and not
park or permit to be parked any vehicle In the Service Yard save for the purpose
of loading and unloading;

(b)
not store place deposit or keep (except during loading and unloading) any
articles or things in the Service Yard;

(c)
comply with any regulations made by the Landlord relating to the Service Yard or
its use.

13.12.2
The Landlord may close or restrict access to all or part of the Service Yard
and/or Service Road at any time (giving reasonable notice except in case of
emergency) for such period as is reasonably necessary in connection with any
works of repair maintenance alteration or renewal to the Service Yard and/or
Service Road to any Service Media lying under it or them or to any other part of
the Development.

13.12.3
The Landlord shall not be liable to the Tenant or any other person for any
difficulty or interruption in obtaining access to the Service Yard and/or
Service Road by reason of any works referred to in clause 13.12.2 or for any
other reason beyond the reasonable control of the Landlord.

13.13
Exclusion of warranty

The Landlord does not warrant or represent that the Premises may be used for the
Permitted Use or for any other purpose.
14.
DEALINGS

14.1
General restrictions

The Tenant shall not part with or share nor agree to part with or share
possession of the whole or part of the Premises or this Lease, nor allow any
other person to occupy the whole or any part of the Premises, except as
permitted by the remainder of clause 14.
14.2
Assignments

14.2.1
The Tenant shall not assign or agree to assign any part (as opposed to the
whole) of this Lease. The Tenant shall not assign the whole of this Lease
without the consent of the Landlord, such consent not to be unreasonably
withheld or delayed.

14.2.2
The Landlord and the Tenant agree that, for the purposes of section 19(1A) of
the Landlord and Tenant Act 1927 the Landlord may refuse its consent to an
assignment in any of the following circumstances:

(a)
if, in the reasonable opinion of the Landlord, the financial standing of the
assignee is not sufficient to pay the Rent and other sums due under this Lease
and to comply with the tenant covenants of this Lease. For these purposes the
"financial standing of the assignee" means the financial standing of the
assignee:

(i)
taking into account the financial standing of any guarantor who will enter into
a guarantee of the assignee's obligations pursuant to clause 14.2.3(c) and (but
subject to clause 14.2.2(a)(ii)) the


38

--------------------------------------------------------------------------------




provision of any other security for the performance of the assignee's
obligations and the terms upon which such security is to be held; but
(ii)
ignoring any authorised guarantee and sub-guarantee which may be entered into
pursuant to clauses 14.2.3(a) and 14.2.3(b) (and any sub-guarantee of such
authorised guarantee agreement which may have already been entered into); or

(b)
if the Tenant has not paid all the Rent and other sums due under this Lease;

(c)
if the assignee (being a company) is not incorporated within the United Kingdom,
unless the person who is to be its guarantor pursuant to clause 14.2.3(c) (being
a company) is incorporated within the United Kingdom; or

(d)
if the proposed assignee is a member of the same Group as the Tenant.

14.2.3
The Landlord and the Tenant agree that, for the purposes of section 19(1A) of
the Landlord and Tenant Act 1927 the Landlord may give its consent to an
assignment subject to any of the following conditions:

(a)
the Tenant entering into an authorised guarantee agreement no later than the
date of the instrument of the assignment, and that agreement is:

(i)
to take effect immediately following completion of the instrument of the
assignment;

(ii)
to be by deed;

(iii)
to provide for a guarantee of the performance of all the tenant covenants of
this Lease by the assignee from the date of the instrument of the assignment
until the assignee is released by virtue of the Landlord and Tenant (Covenants)
Act 1995;

(iv)
to provide for all the matters permitted by section 16(5) of that Act and is
otherwise in accordance with section 16 of that Act; and

(v)
to include such further provisions as the Landlord reasonably requires;

(b)
that any person who has guaranteed the obligations of the Tenant under this
Lease (otherwise than by way of an authorised guarantee agreement) and whose
guarantee is subsisting immediately before completion of the instrument of the
assignment enter into a sub-guarantee of the obligations of the Tenant contained
in an authorised guarantee agreement entered into pursuant to clause 14.2.3(a),
and that sub-guarantee is:

(i)
to take effect immediately following completion of the instrument of the
assignment;

(ii)
to be by deed;

(iii)
to provide for the sub-guarantor to enter into a new lease (whether as guarantor
or as tenant) if the liability of the assignee is disclaimed;


39

--------------------------------------------------------------------------------




(iv)
to include such further provisions as the Landlord reasonably requires; and

(v)
to be entered into notwithstanding that that person may have already entered
into such a sub-guarantee (or may have purported to have done so); and

(c)
that, if reasonably required by the Landlord, the assignee procure a guarantor
or guarantors (not being the Tenant pursuant to the condition referred to in
clause 14.2.3(a)) acceptable to the Landlord, to enter into a full guarantee and
indemnity of the assignee's obligations under this Lease, and that guarantee and
indemnity is:

(i)
to take effect immediately following completion of the instrument of the
assignment;

(ii)
to be by deed;

(iii)
to provide for the guarantor to take a new lease (as tenant) if this Lease is
forfeited or if the liability of the assignee is disclaimed;

(iv)
to include such further provisions the Landlord reasonably requires; and

(v)
to be in addition to any authorised guarantee agreement entered into pursuant to
clause 14.2.3(a) and sub-guarantee entered into pursuant to clause 14.2.3(b) or
which may have already been entered into); and

(d)
that, if reasonably required by the Landlord the assignee enters into a rent
deposit deed with the Landlord for such amount and in such form as the Landlord
may reasonably require and paying the amount set out in such deed by way of
clear funds.

(e)
that if at any time before the assignment any of the circumstance set out in
clause 14.2.2 exist, the Landlord may revoke its consent to the assignment by
notice to the Tenant.

14.2.4
Clauses 14.2.2 and 14.2.3 do not limit the right of the Landlord to refuse
consent to an assignment on any other reasonable ground or to impose any other
reasonable condition to its consent.

14.3
Underlettings

14.3.1
The Tenant shall not underlet or agree to underlet any part of the Premises (as
opposed to the whole) other than a Permitted Part.

14.3.2
The Tenant shall not underlet the whole of the Premises or a Permitted Part,
except in accordance with the remainder of clause 14.3 and with clause 14.4 and
then only with the consent of the Landlord, such consent not to be unreasonably
withheld or delayed.


40

--------------------------------------------------------------------------------




14.3.3
The Tenant shall not underlet the Premises or a Permitted Part without first
obtaining from the undertenant a covenant by the undertenant with the Landlord
to comply with the terms of this Lease on the part of the tenant, other than as
to the payment of any Rent or other sums reserved as rent by this Lease, and to
comply with the obligations on the undertenant in the underlease (and any
document which is supplemental or collateral to the underlease) throughout the
term of the underlease or until the undertenant is released by virtue of the
Landlord and Tenant (Covenants) Act 1995, if sooner.

14.3.4
Any underlease of whole or a Permitted Part shall be granted at a rent which is
not less than the then full open market rental value of the Premises or the
relevant Permitted Part (but this will not prevent an underlease providing for a
rent-free period of a length as is then usual in the open market in respect of
such a letting), and without a fine or premium and with the underlease rent
payable not more than one quarter in advance.

14.3.5
The Tenant shall not grant an underlease unless:

(a)
before the earlier of the undertenant entering into the underlease and the
undertenant becoming contractually bound to do so, the Tenant has served a
notice on the undertenant and the undertenant (or a person duly authorised by
the undertenant) has made a statutory declaration, such notice and statutory
declaration to relate to the tenancy to be created by the underlease and to
comply with section 38A of the Landlord and Tenant Act 1954 and the relevant
schedules of the Regulatory Reform (Business Tenancies) (England and Wales)
Order 2003; and

(b)
the Tenant has supplied the Landlord with a certified copy of the notice and
statutory declaration referred to in clause 14.3.5(a).

14.3.6
In the case of an underletting of a Permitted Part:

(a)
such Permitted Part must be capable of self-contained beneficial use and must be
let on a self-contained basis, it must comply with the then current statutory
requirements including fire and building regulations and have the benefit of all
necessary accesses, means of escape and facilities including access and
necessary toilet, sanitary and staff facilities; and

(b)
the grant of the underlease of the Permitted Part shall not result in more than
two separate occupations of the Premises subsisting at any one time and if the
Tenant remains in occupation that occupation shall be counted as one of the two
occupations.

14.3.7
The Tenant shall not grant any underlease of the whole or a Permitted Part for a
term which will expire by effluxion of time later than three clear days before
the date the contractual term granted by this deed will expire by effluxion of
time.

14.3.8
The Tenant shall not enter into any collateral deed nor give any side letter
varying or relieving the undertenant from any terms required by clause 14.3 or
clause 14.4 to be contained in the underlease.

14.4
Terms to be contained in any underlease


41

--------------------------------------------------------------------------------




Any underlease shall contain the following terms:
14.4.1
if the term of the underlease extends beyond the Review Date, a provision for
the review of the rent in the same terms and on the same dates as the review of
the Rent in this Lease;

14.4.2
an obligation on the undertenant not to deal with or dispose of its interest in
the underlease (including by way of declaration of trust) or part with or share
possession of the whole or part of that interest or permit any other person to
occupy the Premises except by way of an assignment or charge of the whole of its
interest in the Premises, which may only be made with the Landlord's consent,
such consent not to be unreasonably withheld or delayed, or as permitted by
clause 14.8;

14.4.3
agreements between the Tenant and the undertenant in the same terms as clauses
14.2.2 and 14.2.3 and a further agreement between the Tenant and the undertenant
expressed to be for the purposes of section 19(1A) of the Landlord and Tenant
Act 1927 that the Tenant may give its consent to an assignment of the underlease
subject to a condition that the assignee of the underlease enters into a
covenant with the Landlord with effect from the date of the instrument of the
assignment of the underlease in the terms of the covenant required by clause
14.3.3;

14.4.4
a statement in the terms of clause 14.2.4;

14.4.5
if this Lease requires the consent or approval of the Landlord for any matter
and that matter is permitted by the underlease, a provision requiring the
consent or approval of the Landlord for that matter;

14.4.6
if this Lease requires the consent or approval of the Landlord, such consent not
to be unreasonably withheld or delayed for any matter and that matter is
permitted by the underlease, a provision requiring the consent or approval of
the Landlord for that matter, such consent not to be unreasonably withheld or
delayed; and

14.4.7
a statement by the Tenant and the undertenant referring to the notice and
statutory declaration mentioned in clause 14.3.5, and where the statutory
declaration was made by a person other than the undertenant, a statement by the
undertenant confirming that such person was duly authorised by the undertenant
to make the statutory declaration and an agreement between the Tenant and the
undertenant that the provisions of sections 24-28 of the Landlord and Tenant Act
1954 shall be excluded in relation to the tenancy created by the underlease,

and shall otherwise be on terms consistent with this Lease.
14.5
Further provisions relating to underleases

14.5.1
The Tenant shall procure that the rent in any underlease is reviewed in
accordance with the underlease and shall not agree the level of any reviewed
rent with an undertenant without the consent of the Landlord, such consent not
to be unreasonably withheld.

14.5.2
The Tenant shall enforce the obligations of the undertenant in any underlease
and exercise its rights under the agreements made between it and the undertenant
for the purposes of section 19(1A) of the Landlord and Tenant Act 1927.


42

--------------------------------------------------------------------------------




14.5.3
The Tenant shall not vary the terms of, nor, without the consent of the
Landlord, such consent not to be unreasonably withheld, accept or agree to
accept a surrender of, nor forfeit any underlease.

14.6
Charging

The Tenant shall not charge or agree to charge any part of the Premises (as
opposed to the whole) and shall not charge or agree to charge the whole of the
Premises without the consent of the Landlord, such consent not to be
unreasonably withheld or delayed.
14.7
Declarations of trust

The Tenant shall not make any declaration of trust of the whole or any part of
its interest in the Premises or this Lease.
14.8
Group sharing of occupation

Nothing in clause 14 will prevent the Tenant or any permitted undertenant from
sharing occupation of the Premises with another member of the same Group if and
so long as that other member remains a member of that Group provided that no
relationship of landlord and tenant subsists between the Tenant or permitted
undertenant and that other member. The Tenant shall keep the Landlord informed
of the identity of all occupiers and of the basis of their occupation of the
Premises.
14.9
Notification of dealings

Within five Business Days of any dealing with, or devolution of, the Premises or
this Lease or of any interest created out of them or it, the Tenant shall give
the Landlord written notice of that dealing or devolution together with a
certified copy of any document effecting or evidencing the dealing or devolution
(and a certified copy for any superior landlord) and shall pay the Landlord a
reasonable registration fee of not less than seventy five pounds (£75) and the
registration fee of any superior landlord.
14.10
Registration at the Land Registry

14.10.1
If this Lease and/or the rights granted or reserved by this Lease are or should
be registered at the Land Registry under the Land Registration Act 2002 then the
Tenant shall:

(a)
apply to register this Lease and any assignment or other registrable disposition
of this Lease at the Land Registry within 10 Business Days of the date of the
grant of this Lease or the date of the instrument of assignment or other
disposition requiring registration (as the case may be) and procure completion
of that registration;

(b)
use its best endeavours to procure that all rights granted or reserved by this
Lease are properly noted against the affected title; and

(c)
within five Business Days of the registration of the grant, assignment, other
registrable disposition of this Lease or notice against the affected titles (as
the case may be) deliver to the Landlord official copies of the registered
titles.


43

--------------------------------------------------------------------------------




14.10.2
The Landlord shall not be liable to the Tenant for the Tenant's failure to
register and/or to protect this Lease or any rights granted by it

15.
LEGAL REQUIREMENTS AND REGULATIONS

15.1
Legislation and planning

The Tenant shall:
15.1.1
comply with all legislation affecting the Premises, their use and occupation and
the health and safety of persons working at or visiting the Premises, whether
the legislation requires the owner, landlord, tenant or occupier to comply;

15.1.2
give the Landlord written notice of any defect in the Premises which may make
the Landlord liable to do, or not to do, any act to comply with the duty of care
imposed by the Defective Premises Act 1972, and shall display any notices at the
Premises needed to enable the Landlord to comply with the Defective Premises Act
1972;

15.1.3
not apply for planning permission;

15.1.4
pay any charge imposed under legislation relating to town and country planning
in respect of the use of the Premises, or any works carried out at the Premises;
and

15.1.5
at the end of the Term pay the Landlord a fair proportion of any compensation
which the Tenant has received or which is receivable by the Tenant because of
any restriction placed on the use of the Premises under any legislation.

15.2
Notices relating to the Premises

15.2.1
The Tenant shall give the Landlord a copy of any notice received by the Tenant,
relating to the Premises or the Building or any occupier of them, or to the
Landlord's interest in them, upon having received it and take any steps which
the Landlord may require in connection with such notice.

15.2.2
The Tenant shall not give any notice or counter-notice under the Party Wall etc.
Act 1996 without the consent of the Landlord.

15.3
The Construction (Design and Management) Regulations 2015

15.3.1
In this clause 15.3 "Regulations" means the Construction (Design and Management)
Regulations 2015 and "File" means the Health and Safety file required by the
Regulations for any project (within the meaning of the Regulations) carried out
by or on behalf of the Tenant or any undertenant or other occupier of the
Premises.

15.3.2
In respect of any works carried out by or on behalf of the Tenant or any
undertenant or other occupier of the Premises (including any works of
reinstatement which may be carried out after the end of the Term) to which the
Regulations apply:

(a)
the Tenant shall comply in all respects with the Regulations and procure that
any person (other than the Landlord) who otherwise has any duty under the
Regulations, complies with the Regulations;


44

--------------------------------------------------------------------------------




(b)
the Tenant shall pay the Landlord on demand its reasonable costs and expenses
(and any VAT in relation to them) for providing any information or documents
which the Landlord may supply to any person in connection with such works; and

(c)
if and to the extent that the Landlord is a client for the purposes of the
Regulations, the Tenant shall elect in writing (or the Tenant shall procure that
the undertenant or other occupier of the Premises (as the case may be) elects in
writing), for the purpose of the Regulations, to be the only client in relation
to such works, and the Tenant shall not begin (or shall procure that the
undertenant or other occupier (as the case may be) does not begin) to carry out
such works until the Landlord has consented to that election.

15.3.3
The Tenant shall:

(a)
compile, maintain and make the File available to the Landlord for inspection at
all times;

(b)
on request provide copies of the whole or any part of the File to the Landlord;
and

(c)
hand the File to the Landlord at the end of the Term unless the Tenant is
granted a new lease of the Premises.

15.3.4
The Tenant shall obtain all copyright licences which are needed for the Tenant
to comply lawfully with clause 15.3.

15.3.5
The copyright licences obtained by the Tenant shall:

(a)
be granted with full title guarantee;

(b)
allow the Landlord and any superior landlord and anyone deriving title through
or under them to take further copies of the File or any part of it;

(c)
be obtained without cost to any such person;

(d)
allow any such person to grant sub-licences on similar terms; and

(e)
be irrevocable.

15.4
Regulations

The Tenant shall comply with any regulations concerning the Retained Parts
reasonably made by the Landlord from time to time.
16.
LANDLORD'S COVENANT FOR QUIET ENJOYMENT

The Landlord agrees with the Tenant that for so long as the Tenant complies with
the terms of this Lease the Tenant may hold and use the Premises during the Term
without any interruption (except as authorised by this Lease) by the Landlord or
by any person lawfully claiming through, under or in trust for the Landlord.
17.
LIMIT ON LANDLORD'S LIABILITY


45

--------------------------------------------------------------------------------




To the extent that the obligations on the Landlord contained or implied in this
Lease relate to any time after a person has parted with the whole of its
interest in the reversion immediately expectant on the end of the Term, they
shall not be binding on or enforceable against that person after that person has
parted with the whole of that interest.
18.
FORFEITURE

18.1
Landlord's right of re-entry

If any event set out in clause 18.2 occurs, the Landlord may forfeit this Lease
and re-enter the Premises (or any part of them in the name of the whole). The
Term will then end, but this will be without prejudice to any claim which the
Landlord may have against the Tenant or a Guarantor for any failure to comply
with the terms of this Lease.
18.2
Events giving rise to the Landlord's right of re-entry

18.2.1
The Rent or any other sum payable under this Lease has not been paid 15 Business
Days after it became due, whether formally demanded or not.

18.2.2
The Tenant or any Guarantor has failed to comply with any of the terms of this
Lease.

18.2.3
The Tenant or any Guarantor who is an individual (or if more than one individual
then any one of them):

(a)
is unable to pay, or has no reasonable prospect of being able to pay, its debts
within the meaning of section 268 of the Insolvency Act 1986;

(b)
is the subject of an application for an interim order under the Insolvency Act
1986, or it enters into, or commences negotiations in respect of, or calls or
convenes any meeting for the approval of any composition, compromise,
moratorium, scheme or other similar arrangement with its creditors or any of
them, whether under the Insolvency Act 1986 or otherwise;

(c)
requests or suffers the appointment of a Law of Property Act 1925, court
appointed or other receiver or receiver and manager or similar officer over or
in relation to the whole or any part of its undertaking, property, revenue or
assets, or any person holding security over the whole or any part of its
undertaking, property, revenue or assets takes possession of all or any part of
them, or it requests that such a person does so;

(d)
is the subject of a bankruptcy petition or any step is taken in connection with
obtaining such a petition, or an interim receiver of its property is appointed,
or a bankruptcy order is made against it;

(e)
has a receiver appointed for it under the Mental Health Act 1983 or the court
makes any declaration or order under the Mental Capacity Act 2005 in relation to
the Tenant's or Guarantor's property or affairs or appoints any deputy to make
decision on the Tenant's or Guarantor's behalf in relation to its property and
affairs;


46

--------------------------------------------------------------------------------




(f)
has any distress, execution, sequestration or other process levied or forced
upon or against its undertaking, chattels, property or any of its assets in the
Premises; or

(g)
is, or becomes, subject to, or takes or has taken against it or in relation to
it or the whole or any part of its undertaking, property, revenue or assets, any
finding, step, process or proceeding in any jurisdiction other than England and
Wales which is equivalent, analogous, corresponding or similar to any of the
findings, steps, processes or proceedings mentioned in clauses 18.2.3(a) to
18.2.3(f), and whether or not any such finding, step, process or proceeding has
been taken in England and Wales.

18.2.4
The Tenant or any Guarantor which is a company (or if more than one company then
any one of them):

(a)
is unable to pay, or has no reasonable prospect of being able to pay, its debts
within the meaning of section 123 or sections 222 to 224 of the Insolvency Act
1986 (but disregarding references in those sections to proving it to the court's
satisfaction);

(b)
resolves or its directors resolve to enter into, or it enters into, or it or its
directors commence negotiations or make any application to court in respect of,
or call or convene any meeting for the approval of any composition, compromise,
moratorium (including a moratorium statutorily obtained, whether as a precursor
to a voluntary arrangement under the Insolvency Act 1986 or otherwise, or a
moratorium informally obtained), the appointment of a nominee, scheme or other
similar arrangement with its creditors or any of them, whether under the
Insolvency Act 1986, the Companies Act 2006 or otherwise;

(c)
resolves, or its directors, or the holders of a qualifying floating charge (as
defined in Schedule 61 of the Insolvency Act 1986) or a third party resolve to
appoint an administrator of it, or to petition or apply to court for an
administration order in respect of it, or a petition or an application for an
administration order is made in respect of it, or an administration order is
made in respect of it, or a notice of appointment or a notice of intention to
appoint an administrator is issued, or any step under the Insolvency Act 1986 is
taken to appoint an administrator of it out of court, or it enters
administration;

(d)
requests or suffers the appointment of a receiver under the Law of Property Act
1925, court appointed, administrative receiver or other receiver or receiver and
manager, or similar officer over or in relation to the whole or any part of its
undertaking, property, revenue or assets, or any person holding security over
all or any part of its undertaking, property, revenue or assets takes possession
of all or any part of them or requests that such a person does so;

(e)
resolves or its directors resolve to wind it up, whether as a voluntary
liquidation or a compulsory liquidation, or its directors or any third party
take any step under the Insolvency Act 1986 to wind it up voluntarily or to
petition the court for a winding-up order, or a winding-up petition is presented
against


47

--------------------------------------------------------------------------------




it, or a provisional liquidator is appointed to it, or it goes into liquidation
within the meaning of section 247 of the Insolvency Act 1986;
(f)
is dissolved, or is removed from the Register of Companies, or ceases to exist
(whether or not being capable of reinstatement or reconstitution) or threatens
to cease to exist, or its directors apply for it to be struck off the Register
of Companies;

(g)
has any distress, execution, sequestration or other process levied or forced
upon or against its undertaking, chattels, property or any of its assets in the
Premises; or

(h)
is, or becomes, subject to, or takes or has taken against it or in relation to
it or the whole or any part of its undertaking, property, revenue or assets, any
finding, step, process or proceeding in any jurisdiction other than England and
Wales which is equivalent, analogous, corresponding or similar to any of the
findings, steps, processes or proceedings mentioned in clauses 18.2.4(a) to
18.2.4(g), and whether or not any such finding, step, process or proceeding has
been taken in England and Wales.

18.2.5
The Tenant or any Guarantor ceases or threatens to cease to carry on any
business, or makes or permits or threatens to make or permit any material change
in the nature of its business, or suspends or threatens to suspend payment of
its debts.

18.3
Interpretation

18.3.1
In clause 18 "company" includes:

(a)
a company as defined in section 1 of the Companies Act 2006;

(b)
a body corporate or corporation within the meaning of section 1173 of the
Companies Act 2006;

(c)
an unregistered company or association;

(d)
any "company or legal person" in relation to which insolvency proceedings may be
opened pursuant to article 3 of the EC Regulation on Insolvency Proceedings 2000
(No. 1346/2000);

(e)
a partnership within the meaning of the Partnership Act 1890;

(f)
a limited partnership registered under the Limited Partnerships Act 1907; and

(g)
a limited liability partnership incorporated under the Limited Liability
Partnerships Act 2000,

and the "Register of Companies" means any register of any of the legal persons
mentioned above.
18.3.2
In relation to a Tenant or Guarantor that is a partnership within the meaning of
the Partnership Act 1890 or a limited partnership registered under the Limited
Partnerships Act 1907, the provisions of clause 18.2.4 will, except where the
context


48

--------------------------------------------------------------------------------




otherwise requires, apply mutatis mutandis to the Tenant or Guarantor (as the
case may be) incorporating, where relevant, the modifications mentioned in the
Insolvent Partnerships Order 1994 and the Insolvent Partnerships (Amendment)
Order 2005.
18.3.3
In relation to a Tenant or Guarantor that is a limited liability partnership
incorporated under the Limited Liability Partnerships Act 2000, the provisions
of clause 18.2.4 will, except where the context otherwise requires, apply
mutatis mutandis to the Tenant or Guarantor (as the case may be) incorporating,
where relevant, the modifications made under the Limited Liability Partnerships
Act 2000.

19.
MISCELLANEOUS

19.1
Notices

19.1.1
A notice given in connection with this Lease must be given in writing and signed
by or on behalf of the party giving it, unless this Lease states that it need
not be given in writing.

19.1.2
A notice given in connection with this Lease will be validly served if
personally delivered or if sent by a registered post service (within the meaning
of the Postal Services Act 2000) or first class recorded delivery or first class
ordinary post and (in each case) addressed to:

(a)
the Landlord at the address given in this deed or, in substitution, at such
other address which the Landlord has notified to the Tenant in writing;

(b)
the Tenant at the Premises or its registered office or its last known address;
or

(c)
a Guarantor at the Premises or its registered office or its last known address.

19.1.3
The Tenant shall give the Landlord oral notice as well as written notice of any
matter affecting the Premises where emergency action is or may be needed.

19.1.4
Writing does not include, and notices given in connection with this Lease may
not be given by, email or any other electronic means.

19.2
Landlord's rights to remedy default by the Tenant

If the Tenant fails to comply with any of its obligations in this Lease, the
Landlord may give the Tenant written notice of that failure, and the Tenant
shall remedy the failure within the time reasonably specified by the Landlord
(or immediately in the case of an emergency). If the Tenant fails to do this the
Landlord may enter the Premises and carry out any works or do anything else
which may be needed to remedy the Tenant's failure to comply with its
obligations under this Lease, and any costs incurred by the Landlord will be a
debt due from the Tenant payable on demand and may be recovered by the Landlord
as if it were additional rent.
19.3
Superior interests

If at any time this Lease is an underlease, the Tenant shall comply with the
terms of any superior lease to the extent that they relate to the Premises,
other than any obligation

49

--------------------------------------------------------------------------------




to pay any rent, and the Landlord shall pay any rent due under the immediate
superior lease.
19.4
No right to enforce

Nothing contained or referred to in this Lease entitles the Tenant to the
benefit of, or the right to enforce, or to prevent the release or modification
of any agreement entered into by any other tenant or occupier of the Building
with the Landlord.
19.5
Tenant to provide information

The Tenant shall give the Landlord any information or documents which the
Landlord reasonably requests to show that the Tenant is complying with its
obligations in this Lease and shall give the Landlord immediate written notice
of any matter in connection with the Premises which may make the Landlord liable
to the Tenant or any third party.
19.6
EPC information

19.6.1
The Tenant shall allow the Landlord and all others authorised by the Landlord to
have access to all documentation, data and information in the Tenant's
possession or under its control that is reasonably required in order for the
Landlord to:

(d)
prepare an EPC in respect of the Premises; and

(e)
comply with any duty imposed upon the Landlord under The Energy Performance of
Buildings (England and Wales) Regulations 2012,

and the Tenant shall co-operate with the Landlord and any person so authorised
so far as is reasonably necessary to enable them to carry out such functions.
19.6.2
The Tenant shall provide free of charge to the Landlord a copy of any EPC that
the Tenant obtains in respect of the Premises.

19.7
Tenant's indemnity

The Tenant agrees to indemnify the Landlord at all times (both during and after
the Term) against all charges, claims, proceedings, liabilities, damages,
losses, costs and expenses arising directly or indirectly from the existence,
state of repair or use of the Premises or any works carried out at the Premises
or any breach of any of the Tenant's obligations in this Lease, or any act or
omission of the Tenant.
19.8
Guarantor to enter into supplemental documents

The Tenant shall procure that a Guarantor enters into and executes and delivers
to the Landlord any deed or document which is supplemental to this deed and
which is entered into before that Guarantor is released by virtue of the
Landlord and Tenant (Covenants) Act 1995.
19.9
Replacement Guarantor

19.9.1
In clause 19.9 a "Guarantor Replacement Event" is the death of a Guarantor or
the occurrence of any of the events referred to in clause 18.2.3, 18.2.4, or
18.2.5 in relation to a Guarantor, or where a Guarantor comprises more than one
person, the


50

--------------------------------------------------------------------------------




death of any one of them or the occurrence of any of those events in relation to
any one of them.
19.9.2
If at any time during the Term a Guarantor Replacement Event occurs, the Tenant
shall give immediate written notice of it to the Landlord. The Landlord may
after a Guarantor Replacement Event (and whether or not it has received notice
of it from the Tenant) give written notice to the Tenant requiring the Tenant to
procure a replacement or additional guarantor. Within one month of the Landlord
giving such notice to the Tenant, the Tenant shall procure that a person of
standing acceptable to the Landlord enters into and executes and delivers to the
Landlord a replacement or additional guarantee and indemnity in the same form as
that entered into by the Guarantor in respect of which the Guarantor Replacement
Event has occurred.

19.9.3
Clause 19.9 does not apply in relation to a Guarantor who is a Guarantor by
reason of having entered into an authorised guarantee agreement.

19.10
Qualification of Landlord's liability

The Landlord shall not be liable to the Tenant or any other person for:
19.10.1
any damage to person or property arising from any act, omission or misfeasance
by the Landlord or its employees, agents or independent contractors or by any
other tenant or occupier of the Building or from the state and condition of the
Premises or of any other part of the Building or any adjoining property of the
Landlord;

19.10.2
any interruption to the supply of Utilities to the Premises or other parts of
the Building;

19.10.3
any accidental damage to the Premises or to any property of the Tenant or any
other occupier of the Premises or their employees, agents or independent
contractors; or

19.10.4
for any failure to perform any obligation in this Lease, unless the Tenant has
given the Landlord written notice of the facts giving rise to that failure and
allowed the Landlord a reasonable time to remedy the matter.

19.11
Removal of goods after end of Term

The Tenant shall remove all its fittings, goods and other possessions at the end
of the Term and the Landlord may dispose of any such items left at the Premises
more than 15 Business Days after the end of the Term as the Landlord sees fit.
19.12
Governing law and jurisdiction

19.12.1
This Lease and any dispute or claim arising out of or in connection with it or
its subject matter or formation (including non-contractual disputes or claims)
are governed by the law of England and Wales.

19.12.2
The parties irrevocably agree that the courts of England and Wales have
exclusive jurisdiction to determine any dispute or claim that arises out of or
in connection with this Lease or its subject matter or formation (including
non-contractual disputes or claims).

19.13
Contracts (Rights of Third Parties) Act 1999


51

--------------------------------------------------------------------------------




Unless expressly stated nothing in this Lease will create any rights in favour
of any person pursuant to the Contracts (Rights of Third Parties) Act 1999.
19.14
Landlord and Tenant (Covenants) Act 1995

This Lease is a new tenancy for the purposes of section 1 of the Landlord and
Tenant (Covenants) Act 1995.
19.15
Tenant's acknowledgement

19.15.1
The Tenant acknowledges that except for the written replies made by the
Landlord's solicitors to the formal written pre-lease enquiries made by the
Tenant's solicitors, it has not relied on or taken into account any statement or
representation, whether written or oral (and including any made negligently)
made by or on behalf of the Landlord, in deciding whether to enter into this
deed, and the documents annexed to it and any document expressed to be
supplemental to this Lease and entered into on the same day as this deed and
will have no right or remedy (including any right or remedy based on negligence)
in respect of any such statement or representation.

19.15.2
Nothing in this deed will operate to limit or exclude any liability arising or
remedy available by reason of fraud.

20.
GUARANTEE

20.1
Guarantee

20.1.1
In consideration of the grant of this Lease to the Tenant, the Guarantor
irrevocably and unconditionally guarantees to the Landlord that the Tenant
shall, until the end of the Term or, if earlier, until the Tenant is released
pursuant to the Landlord and Tenant (Covenants) Act 1995, duly and punctually
pay the Rent and other sums due under this Lease and shall observe and perform
the tenant covenants of this Lease.

20.1.2
The Guarantor covenants with the Landlord that in any case of default by the
Tenant the Guarantor shall pay the rents and comply with the obligations
referred to in clause 20.1.1.

20.1.3
The Guarantor's liability under this Lease is as principal debtor and not merely
as surety.

20.1.4
In this clause 20 references to the "Tenant" are to the person who named as the
second party to this deed only.

20.2
Guarantor to take a new lease

20.2.1
In this clause 20.2 a "Relevant Event" is:

(a)
the surrender of this Lease by the tenant for the time being under it acting by
a liquidator, trustee in bankruptcy, administrator, receiver or receiver and
manager or any other similar officer appointed to it or over it or in relation
to any of its assets or undertaking (whether such person is appointed in England
and Wales or in any other jurisdiction and whether such person is appointed


52

--------------------------------------------------------------------------------




in relation to any or all of the tenant for the time being's assets or
undertaking in England and Wales or in any other jurisdiction);
(b)
the disclaimer of this Lease or of the liabilities under it of the tenant for
the time being under this Lease;

(c)
the forfeiture of this Lease; or

(d)
the tenant for the time being (being a company) ceasing to exist (whether or not
capable of being reconstituted or reinstated).

20.2.2
The Guarantor agrees that if a Relevant Event occurs, it shall, if required by
the Landlord within 18 months of the Landlord having received notice of the
Relevant Event, take a new lease of the Premises from the Landlord.

20.2.3
The new lease shall:

(a)
be for a term expiring on the date when this Lease would have expired by
effluxion of time had there been no Relevant Event;

(b)
be at the same rents in this Lease but with no rent-free period payable (or
which would be payable but for any suspension of rent pursuant to this Lease)
from and including the date of the Relevant Event;

(c)
include provision for rent review on the same date during the term of the new
lease as this Lease and if on the date of the Relevant Event there is a rent
review pending under this Lease or if between the Relevant Event and the date of
completion of the new lease there would have been the Review Date but for the
Relevant Event then the initial rent to be reserved by the new lease shall be
the amount which would have been agreed or determined pursuant to this Lease for
the rent review at the Review Date had there been no Relevant Event;

(d)
contain provision for the first instalment of the annual rent and any VAT due on
it to be paid to the Landlord on the date of completion of the new lease such
first instalment to be a proportionate amount for the period from and including
the date of the Relevant Event until the next quarter day following the date of
completion of the new lease;

(e)
otherwise be on the same covenants and conditions as this Lease; and

(f)
take effect from the date of the Relevant Event.

20.2.4
The new lease will take effect subject to this Lease, if and to the extent that
it is still subsisting, and subject to any underlease or other interest created,
permitted or suffered by the tenant under this Lease at the time of the Relevant
Event or its predecessors in title.

20.2.5
The Guarantor shall pay the Landlord's costs and expenses (on an indemnity
basis) and a sum equal to all VAT on them which may be payable by the Landlord
in connection with the grant of the new lease.


53

--------------------------------------------------------------------------------




20.2.6
The Guarantor shall execute and deliver a counterpart of the new lease to the
Landlord within one month of the Landlord having required the Guarantor to take
the new lease.

20.3
No discharge of Guarantor

Without prejudice to section 18 of the Landlord and Tenant (Covenants) Act 1995,
the Guarantor's liability under this clause 20 will remain in full force and
effect and will not be avoided, released, discharged or reduced nor will the
rights of the Landlord be prejudiced or affected by any of the following:
20.3.1
any time, indulgence or concession granted by the Landlord to the Tenant or to
any other person who is liable;

20.3.2
the Landlord dealing with, varying or failing to perfect or enforce any of its
rights or remedies against the Tenant or any other person who is liable;

20.3.3
the existence of, dealing with, varying or failing to perfect or enforce any
security which may be or become available to the Landlord;

20.3.4
any act or neglect of the Landlord by reason of which the benefit of any
security or any right or remedy against any person who is liable is released,
lost or diminished;

20.3.5
any variation of, addition to or reduction from, the terms of this Lease whether
or not the same is substantial or is prejudicial to the Guarantor or confers
only a personal right or obligation;

20.3.6
any invalid or ineffective payment by the Tenant or any other person who is
liable;

20.3.7
any right of set-off (whether legal or equitable), counter-claim or deduction
which may have accrued to the Guarantor, the Tenant or any other person who is
liable;

20.3.8
any non-acceptance of the Rent or other sums due under this Lease, in
circumstances in which the Landlord has reason to suspect a breach of the
tenant's obligations under this Lease;

20.3.9
any waiver by the Landlord of any right to forfeit this Lease;

20.3.10
a surrender of part of the Premises, except that the Guarantor will have no
liability in relation to the surrendered part in respect of any period after the
date of the surrender;

20.3.11
any death, incapacity, disability or change in the constitution, status or name
of the Landlord, the Guarantor, the Tenant or any other person who is liable;

20.3.12
any amalgamation or merger by the Landlord, the Guarantor, the Tenant or any
other person who is liable with any other person, any restructuring or the
acquisition by another person of the whole or any part of its assets or
undertaking of the Landlord, the Guarantor, the Tenant or any other person who
is liable;

20.3.13
the Tenant or any other person who is liable entering into any voluntary
arrangement or composition with any of its creditors (whether or not such
arrangement or composition binds or is expressed to bind the Landlord);


54

--------------------------------------------------------------------------------




20.3.14
the appointment of any liquidator, trustee in bankruptcy, administrator,
receiver or receiver and manager or any other similar officer to, over or in
relation to any of the assets or undertaking of the Tenant or any other person
who is liable whether any such person is appointed in England and Wales or in
any other jurisdiction and whether any such person is appointed in relation to
any or all of the Tenant's (or other such person's) assets or undertaking in
England and Wales or in any other jurisdiction;

20.3.15
without prejudice to clause 20.2, the disclaimer of the liability under the
Lease of the Tenant or any other person who is liable, or the forfeiture of the
Lease;

20.3.16
any provisions of the Lease being or becoming wholly or in part void, voidable
or unenforceable by the Landlord against the Tenant or any other person who is
liable; or

20.3.17
any other act, omission or thing by virtue of which, but for this provision, the
Guarantor would have avoided or been released or discharged from its obligations
under this clause 20 in whole or in part, or the rights or remedies of the
Landlord would have been prejudiced or affected, other than a release by deed,
entered into by the Landlord in accordance with the terms of such deed,

20.4
Waiver of rights by the Guarantor

The Guarantor waives any right or remedy that it may have against the Tenant in
respect of any amount paid or other obligation performed by the Guarantor such
waiver to take effect only if and when any step has been taken in connection
with any voluntary arrangement or any other compromise or arrangement for the
benefit of any creditors of the Tenant.
20.5
Supplemental documents

As and when called upon to do so by either the Landlord or the Tenant, the
Guarantor shall enter into any document which is supplemental to this Lease (by
deed if required) for the purpose of consenting to the Tenant entering into such
supplemental document and confirming that, subject only to section 18 of the
Landlord and Tenant (Covenants) Act 1995, all the obligations of the Guarantor
will remain in full force and effect in respect of this Lease and will extend
and apply to the Lease as varied by that supplemental document.
20.6
Scope of this guarantee

20.6.1
Each of the provisions of this clause 20 is separate and severable from the
others, and if at any time one or more such provisions is or becomes illegal,
invalid or unenforceable (either wholly or to any extent), the legality,
validity or enforceability of the remaining provisions (or the same provision to
any other extent) will not be affected or impaired.

20.6.2
The rights of the Landlord under any provision of this clause 20 are without
prejudice to its rights under any other provision of it.

20.6.3
The obligations of the Guarantor under any provision of this clause 20 are
without prejudice to its obligations under any other provision of it or under
any other security.


55

--------------------------------------------------------------------------------




20.6.4
The provisions of this clause 20 will enure for the benefit of the Landlord and
its successors in title without any need for express assignment.

21.
SUB-GUARANTEE

21.1
Sub-guarantee

21.1.1
The obligations in this clause 21:

(a)
are made in contemplation of and will apply in relation to an authorised
guarantee agreement which may be entered into by the Tenant if and when it
assigns this Lease (the "Future AGA");

(b)
will have effect immediately upon the Future AGA taking effect; and

(c)
will not prevent the Landlord requiring the Guarantor to enter into a further
sub-guarantee of the obligations of the Tenant in the Future AGA when the Future
AGA is entered into.

21.1.2
The Guarantor:

(a)
irrevocably and unconditionally guarantees to the Landlord that the Tenant shall
duly and punctually comply with its obligations in the Future AGA; and

(b)
covenants with the Landlord that in any case of default by the Tenant, the
Guarantor shall comply with the obligations referred to in clause 21.1.1(a) and
shall, on demand, make good to the Landlord on a full indemnity basis all
losses, costs, damages and expenses caused to the Landlord by any such default.

21.1.3
The Guarantor's liability under this clause 21 shall be as principal debtor and
not merely as surety.

21.1.4
In this clause 21 references to the "Tenant" are to the person who named as the
second party to this deed only.

21.1.5
The provisions of clauses 20.3 to 20.6 (inclusive) shall apply to this clause 21
as if they were set out in full in this clause 21 except that:

(a)
in their application to this clause 21 references in clauses 20.3 to 20.6
(inclusive):

(i)
to clause 20 shall be read as references to this clause 21;

(ii)
to the Tenant in clauses 20.3.15 and 20.3.16 shall be read as references to the
assignee of the Tenant; and

(iii)
to the date of this deed shall be read as references to the date of the
assignment to the assignee of the Tenant;

(b)
in its application to this clause 21, clause 20.3.15 shall be without prejudice
to clauses 21.3 and 21.4 (instead of clause 20.2); and


56

--------------------------------------------------------------------------------




(c)
clause 20.5 shall not apply to this clause 21.

21.2
Supplemental documents

21.2.1
Clause 21.2.2 applies where the Tenant enters (or may be required by the
Landlord to enter) into any document which is supplemental to this Lease for the
purpose of consenting to the assignee entering into such document and confirming
that (subject to section 18 of the 1995 Act) all the obligations of the Tenant
under the Future AGA will remain in full force and effect.

21.2.2
The Guarantor shall enter into such supplemental document for purpose of
confirming that (subject to section 18 of the 1995 Act) its obligations under
this sub-guarantee will remain in full force and effect.

21.3
Obligation to join in new lease accepted by the Tenant

If the Tenant takes a new lease pursuant to an obligation on its part in the
Future AGA (such new lease being on the terms required by the Future AGA) the
Guarantor shall enter into that new lease as guarantor. The Guarantor shall
execute and deliver the counterpart of that new lease to the Landlord within one
month of the Landlord having required the Tenant to take the new lease.
21.4
Obligation to take new lease

21.4.1
If the liability under this Lease of the assignee is disclaimed the Guarantor
shall take a new lease of the Premises from the Landlord if required to do so by
the Landlord within the relevant time period:

(a)
if the Tenant (having been required to do so pursuant to the Future AGA) fails
to take the new lease within the time limit stated in the Future AGA; or

(b)
if the Landlord has not required the Tenant to take a new lease pursuant to the
Future AGA,

and the relevant time period in relation to paragraph (a) is 14 months after the
Landlord has received notice of the disclaimer of the assignee, and in relation
to paragraph (b) is 12 months after the Landlord has received that notice.
21.4.2
If the Guarantor is required to accept a new lease as tenant, the new lease will
be on the terms mentioned in clauses 20.2.3 and 20.2.4 except that it will have
no provision for a guarantor to be party to it. The Guarantor shall execute and
deliver a counterpart of the new lease to the Landlord within one month of the
Landlord having required the Guarantor to take such new lease.

21.4.3
The Guarantor shall pay to the Landlord on demand all legal and other costs and
expenses (on an indemnity basis) and a sum equal to VAT on them which may be
payable in connection with the grant of a new lease pursuant to this clause
21.4.

21.5
Modification of liability

If any provision, or any part of a provision, of the Future AGA has the effect
of causing it not to be an authorised guarantee agreement within the meaning of
the Landlord and Tenant (Covenants) Act 1995 to any extent and that provision or
part of it is treated as

57

--------------------------------------------------------------------------------




having been modified (or if necessary omitted) to the extent needed to avoid
that effect, the liability of the Guarantor under this clause 21 will be
modified accordingly.
This document has been executed as a deed and is delivered on the date stated at
the beginning of it.



58

--------------------------------------------------------------------------------




Executed as a deed by Gary Felee
 
 
 
 
and Phillip Rodge
 
 
 
 
 
 
 
 
As attorneys for St. Jame's Place UK Plc
 
Signature
under a Power of Attorney dated
 
 
 
22 August 2015 in the presence of a witness
 
Name
/s/Gary Felee
 
 
 
 
as attorney for St James's Place
 
 
 
 
UK Plc
 
 
 
 
 
Witness signature
/s/O.P. Munday
 
 
 
Witness Name
Jamie Munday
 
 
 
Witness Address
1st Floor
 
 
 
Witness Occupation
16 New Burlington Place
 
 
 
London
 
Signature
 
W1S 2HX
 
 
 
 
 
 
Name
/s/Phillip Rodge
 
 
 
 
as attorney for St James's Place
 
 
 
 
UK Plc
 
 
 
 
 
Witness signature
/s/O.P. Munday
 
 
 
Witness Name
Jamie Munday
 
 
 
Witness Address
1st Floor
 
 
 
Witness Occupation
16 New Burlington Place
 
 
 
London
 
 
 
 
W1S 2HX
 
 
 
 
 
 
 
 
Executed as a deed by Coty Services UK Limited
 
Acting by
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Director
 
 
 
 
 
 
 
 
 
Director/Secretary
 
 
 
 
 
 
 
 
 
 



ALM/UKDP/79114/202547/UKM/72533515.3

59